Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.85 Page 1 of 29




                           Exhibit 2
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.86 Page 2 of 29




                                                                                          SISVEL 3G PATENT BROCHURE
       The information below is provided for the convenience of the parties interested in a license under the 3G Patents of Sisvel Mobile Communication Program, and it is not intended to be exhaustive or restrictive. The versions of the technical
     specifications indicated below are exemplary, and previous or subsequent versions of such specifications may also be relevant. Please note that the listed patent families may be essential to separate specifications and/or Section in addition to
                                                                                  those disclosed below and claims other than those mentioned may be relevant as well.

     Please also note that the license offered may include patent applications and/or patents that are not (yet) listed in this brochure, as they still may be in prosecution or under evaluation for essentiality. This brochure, may also include patents
   that may have lapsed/expired or may lapse/expire during the terms of any license offer, which only require royalties for past use during the corresponding terms of such patents. The existence of patent applications being granted and/or patents
                                                       being lapsed/expired during the term of a license agreement has been accounted in the rates offered under any of the relevant license offers.


   Family          Patent Owner           Exemplary Patent          Family Members            Claim(s)     Illustrative section(s) of the standard                                                                   ETSI Declaration       Filing date
   KPN001          KPN                    US 5528629                                          5            3GPP TS 26.090                                                                                            ISLD‐200107‐003        27 Aug 1991
                                                                    CA 2050979                                                                                                                                                              09 Sep 1991
                                                                    EP 0475520 (AT)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (BE)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (CH)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (DE)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (DK)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (ES)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (FI)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (FR)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (GB)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (NL)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (NO)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (PT)                                                                                                                                                         06 Sep 1991
                                                                    EP 0475520 (SE)                                                                                                                                                         06 Sep 1991
                                                                    JP 2640595                                                                                                                                                              10 Sep 1991

   KPN002          KPN                    US 5930250                                          1, 10        3GPP TS 23.140                                                                                            ISLD‐201504‐002        04 Sep 1996
                                                                    AU 709087                                                                                                                                                               06 Sep 1996
                                                                    EP 1814352 (DE)                                                                                                                                                         09 Sep 1996
                                                                    EP 1814352 (FR)                                                                                                                                                         09 Sep 1996
                                                                    EP 1814352 (GB)                                                                                                                                                         09 Sep 1996
                                                                    EP 1814352 (NL)                                                                                                                                                         09 Sep 1996

   KPN003          KPN                    US 5960365                                          14, 24       3GPP TS 43.318                                                                                            ISLD‐201203‐015        31 Aug 1994
                                                                                                           3GPP TS 23.261
                                                                    EP 0716796 (CH)                                                                                                                                                         31 Aug 1994
                                                                    EP 0716796 (DE)                                                                                                                                                         31 Aug 1994
                                                                    EP 0716796 (FR)                                                                                                                                                         31 Aug 1994
                                                                    EP 0716796 (GB)                                                                                                                                                         31 Aug 1994
                                                                    EP 0716796 (NL)                                                                                                                                                         31 Aug 1994
                                                                    EP 0716796 (SE)                                                                                                                                                         31 Aug 1994

   KPN004          KPN                    US 6212662                                          1            3GPP TS 25.212                                                                                            ISLD‐201202‐010        26 Jul 1999
                                                                    EP 0751643 (DE)                                                                                                                                                         24 Jun 1996
                                                                    EP 0751643 (FR)                                                                                                                                                         24 Jun 1996

Page 1 of 28                                                                                                                                                                                                                                Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                                                      COMPLAINT - EX. 2
                                                                                                               PAGE 36
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.87 Page 3 of 29



   KPN004          KPN                                   EP 0751643 (GB)                                                                       24 Jun 1996
                                                         EP 0751643 (NL)                                                                       24 Jun 1996
                                                         EP 2271016 (BE)                                                                       24 Jun 1996
                                                         EP 2271016 (CH)                                                                       24 Jun 1996
                                                         EP 2271016 (DE)                                                                       24 Jun 1996
                                                         EP 2271016 (FI)                                                                       24 Jun 1996
                                                         EP 2271016 (FR)                                                                       24 Jun 1996
                                                         EP 2271016 (GB)                                                                       24 Jun 1996
                                                         EP 2271016 (IT)                                                                       24 Jun 1996
                                                         EP 2271016 (LI)                                                                       24 Jun 1996
                                                         EP 2271016 (LU)                                                                       24 Jun 1996
                                                         EP 2271016 (MC)                                                                       24 Jun 1996
                                                         EP 2271016 (NL)                                                                       24 Jun 1996
                                                         EP 2271016 (PT)                                                                       24 Jun 1996
                                                         US 5978959                                                                            26 Jun 1996

   KPN005          KPN                    EP 0785692                           1        3GPP TS 25.211 V10.0.0               ISLD‐201507‐026   29 Oct 1996
                                                                                        3GPP TS 23.261 V10.2.0
                                                                                        3GPP TS 23.060 V10.14.0
                                                                                        3GPP TS 24.312 V10.7.0
                                                         EP 0785692 (ES)                                                                       29 Oct 1996
                                                         EP 0785692 (FR)                                                                       29 Oct 1996
                                                         EP 0785692 (GB)                                                                       29 Oct 1996
                                                         EP 0785692 (NL)                                                                       29 Oct 1996
                                                         EP 0785692 (SE)                                                                       29 Oct 1996

   KPN006          KPN                    EP2337403                            16, 30   3GPP TS 22.368 v10.5.0               ISLD‐201304‐008   19 Feb 2009
                                                                                        3GPP TS 23.003 v10.10.0              ISLD‐201304‐010
                                                                                        3GPP TS 23.060 v10.14.0
                                                                                        3GPP TS 24.008 v10.15.0
                                                         CN ZL200980106811.7                                                                   19 Feb 2009
                                                         CN ZL201310055246.4                                                                   19 Feb 2009
                                                         CN ZL201310055254.9                                                                   19 Feb 2009
                                                         CN ZL201310055256.8                                                                   19 Feb 2009
                                                         EP 2250835 (AT)                                                                       19 Feb 2009
                                                         EP 2250835 (BE)                                                                       19 Feb 2009
                                                         EP 2250835 (CH)                                                                       19 Feb 2009
                                                         EP 2250835 (DE)                                                                       19 Feb 2009
                                                         EP 2250835 (DK)                                                                       19 Feb 2009
                                                         EP 2250835 (ES)                                                                       19 Feb 2009
                                                         EP 2250835 (FI)                                                                       19 Feb 2009
                                                         EP 2250835 (FR)                                                                       19 Feb 2009
                                                         EP 2250835 (GB)                                                                       19 Feb 2009
                                                         EP 2250835 (IE)                                                                       19 Feb 2009
                                                         EP 2250835 (IS)                                                                       19 Feb 2009
                                                         EP 2250835 (IT)                                                                       19 Feb 2009
                                                         EP 2250835 (NL)                                                                       19 Feb 2009
                                                         EP 2250835 (PL)                                                                       19 Feb 2009
                                                         EP 2250835 (SE)                                                                       19 Feb 2009
                                                         EP 2337403 (DE)                                                                       19 Feb 2009
                                                         EP 2337403 (FI)                                                                       19 Feb 2009

Page 2 of 28                                                                                                                                   Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                                  COMPLAINT - EX. 2
                                                                                           PAGE 37
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.88 Page 4 of 29



   KPN006          KPN                                          EP 2337403 (FR)                                                                                                                                                 19 Feb 2009
                                                                EP 2337403 (GB)                                                                                                                                                 19 Feb 2009
                                                                EP 2337403 (NL)                                                                                                                                                 19 Feb 2009
                                                                EP 2337403 (SE)                                                                                                                                                 19 Feb 2009
                                                                IN 273372                                                                                                                                                       19 Feb 2009
                                                                JP 5308459                                                                                                                                                      19 Feb 2009
                                                                JP 5684323                                                                                                                                                      19 Feb 2009
                                                                JP 5841566                                                                                                                                                      19 Feb 2009
                                                                JP 5926433                                                                                                                                                      19 Feb 2009
                                                                KR 10‐1231986                                                                                                                                                   19 Feb 2009
                                                                US 9014667                                                                                                                                                      19 Feb 2009
                                                                US 9247426                                                                                                                                                      19 Feb 2009
                                                                US 9253637                                                                                                                                                      19 Feb 2009
                                                                US 9781743                                                                                                                                                      19 Feb 2009

   KPN007          KPN                    JP 4987126                                  11       3GPP TS 26.237                                                                                                 ISLD‐201401‐007   22 Dec 2008
                                                                CN ZL200880121914.6                                                                                                                                             22 Dec 2008
                                                                HK 1149861                                                                                                                                                      22 Dec 2008
                                                                IN 273904                                                                                                                                                       22 Dec 2008
                                                                US 8549151                                                                                                                                                      22 Dec 2008
                                                                US 9654330                                                                                                                                                      22 Dec 2008
                                                                EP 2225866 (EP)                                                                                                                                                 22 Dec 2008

   KPN008          KPN                    CN ZL201080058898.8                         11, 13   3GPP TS 37.320 V10.4.0                                                                                                           16 Dec 2010
                                                                                               3GPP TS 25.304, 25.331, 32.422, 32.521, 32.522
                                                                EP 2517495 (DE)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (ES)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (FI)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (FR)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (GB)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (NL)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (PL)                                                                                                                                                 16 Dec 2010
                                                                EP 2517495 (SE)                                                                                                                                                 16 Dec 2010
                                                                JP 5536230                                                                                                                                                      16 Dec 2010
                                                                US 8626175                                                                                                                                                      16 Dec 2010

   KPN009          KPN                    CN ZL201080013541.8                         17       3GPP TS 23.371 V12.4.0                                                                                                           19 Jan 2010
                                                                JP 5436577                                                                                                                                                      19 Jan 2010
                                                                KR 10‐1287322                                                                                                                                                   19 Jan 2010
                                                                US 9667669                                                                                                                                                      19 Jan 2010

   KPN010          KPN                    US 8660560                                  1, 9     3GPP TS 37.320 V10.4.0 (Sections 3.1, 4.1, 5.1.1, 5.1.1.1, 5.1.1.2, 5.1.1.3.2, 5.1.1.3.3; Figure 5.1.1.1‐1)                      05 Oct 2010
                                                                                               3GPP TS 25.484 V10.2.0 (Section 4.1; Figure 4.1‐1)
                                                                                               3GPP TS 32.422 V10.13.0 (Sections 4.1.1.2a, 4.1.5, 6; Figure 6.2)
                                                                                               3GPP TS 25.331 V10.15.0 (Sections 8.5.63, 8.5.63.1, 8.5.63.2, 8.5.64.1, 8.5.64.2, 8.5.64.3, 10.2, 10.2.16da,
                                                                                               10.2.48, 10.2.48.8, 10.2.48.8.6, 10.2.48.8.7, 10.2.48.8.14, 10.2.48.8.15, 10.3.7, 10.3.7.13, 10.3.7.23,
                                                                                               10.3.7.33, 11.3; Figure 8.5.64.1‐1)
                                                                                               3GPP TS 25.304 V10.7.0 (Section 5.7)
                                                                                               3GPP TS 25.306 V10.10.0 (Section 4.7, 4.15)




Page 3 of 28                                                                                                                                                                                                                    Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                                         COMPLAINT - EX. 2
                                                                                                  PAGE 38
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.89 Page 5 of 29



   KPN010          KPN                    EP 2486750                           1      3GPP TS 36.331 V10.20.0                                                                             ISLD‐201606‐002   05 Oct 2010
                                                                                      3GPP TS 25.331 V10.20. 0                                                                            ISLD‐201606‐003
                                                                                      3GPP TS 36.306 V10.15.0
                                                                                      3GPP TS 37.320 V10.4.0
                                                                                      3GPP TS 32.422 V10.13.0
                                                                                      3GPP TS 36.304 V10.8.0
                                                                                      3GPP TS 36.300 V10.12.0
                                                         EP 2486750 (DE)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (ES)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (FI)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (FR)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (GB)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (NL)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (PL)                                                                                                                                    05 Oct 2010
                                                         EP 2486750 (SE)                                                                                                                                    05 Oct 2010
                                                         JP 5600176                                                                                                                                         05 Oct 2010

   MEL001          MELCO                  EP 1187358                           1, 3   3GPP TS 25.212 V.5.3.0 (Sections 3.1, 4.4; Figures 11)                                              ISLD‐200304‐006   22 Mar 2004
                                                                                      3GPP TS 25.214 V.5.4.0 (Sections 5.1, 5.1.2.1, 5.1.2.2, 5.1.2.2.1, 5.1.2.2.2, 5.1.2.2.1, 5.1.2.3)
                                                         CA 2459322                                                                                                                                         22 Mar 2004
                                                         CA 2459325                                                                                                                                         22 Mar 2004
                                                         CN ZL200310119655.2                                                                                                                                27 Nov 2003
                                                         CN ZL200310119660.3                                                                                                                                27 Nov 2003
                                                         CN ZL200610093441.6                                                                                                                                29 Jun 2006
                                                         CN ZL200610101672.7                                                                                                                                29 Jun 2006
                                                         CN ZL200710004466.9                                                                                                                                15 Jan 2007
                                                         CN ZL200710004467.3                                                                                                                                15 Jan 2007
                                                         CN ZL200810005842.0                                                                                                                                31 Jan 2008
                                                         CN ZL200810005850.5                                                                                                                                31 Jan 2008
                                                         CN ZL99806583.8                                                                                                                                    05 Mar 1999
                                                         EP 1184992 (DE)                                                                                                                                    27 Nov 2001
                                                         EP 1184992 (ES)                                                                                                                                    27 Nov 2001
                                                         EP 1184992 (FR)                                                                                                                                    27 Nov 2001
                                                         EP 1184992 (GB)                                                                                                                                    27 Nov 2001
                                                         EP 1184992 (IT)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (DE)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (ES)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (FI)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (FR)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (GB)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (IT)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (PT)                                                                                                                                    27 Nov 2001
                                                         EP 1187358 (SE)                                                                                                                                    27 Nov 2001
                                                         EP 1460774 (DE)                                                                                                                                    04 Jun 2004
                                                         EP 1460774 (ES)                                                                                                                                    04 Jun 2004
                                                         EP 1460774 (FR)                                                                                                                                    04 Jun 2004
                                                         EP 1460774 (GB)                                                                                                                                    04 Jun 2004
                                                         EP 1460774 (IT)                                                                                                                                    04 Jun 2004
                                                         EP 1612960 (DE)                                                                                                                                    15 Jul 2005
                                                         EP 1612960 (ES)                                                                                                                                    15 Jul 2005
                                                         EP 1612960 (FR)                                                                                                                                    15 Jul 2005

Page 4 of 28                                                                                                                                                                                                Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 2
                                                                                         PAGE 39
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.90 Page 6 of 29



   MEL001          MELCO                                 EP 1612960 (GB)                                                     15 Jul 2005
                                                         EP 1612960 (IT)                                                     15 Jul 2005
                                                         EP 1689089 (DE)                                                     26 Apr 2006
                                                         EP 1689089 (FR)                                                     26 Apr 2006
                                                         EP 1689089 (GB)                                                     26 Apr 2006
                                                         EP 1699141 (DE)                                                     26 Apr 2006
                                                         EP 1699141 (FR)                                                     26 Apr 2006
                                                         EP 1699141 (GB)                                                     26 Apr 2006
                                                         EP 1830475 (DE)                                                     18 Jun 2007
                                                         EP 1830475 (FR)                                                     18 Jun 2007
                                                         EP 1830475 (GB)                                                     18 Jun 2007
                                                         EP 1830476 (DE)                                                     18 Jun 2007
                                                         EP 1830476 (FR)                                                     18 Jun 2007
                                                         EP 1830476 (GB)                                                     18 Jun 2007
                                                         EP 1830477 (DE)                                                     18 Jun 2007
                                                         EP 1830477 (FR)                                                     18 Jun 2007
                                                         EP 1830477 (GB)                                                     18 Jun 2007
                                                         EP 1830478 (DE)                                                     18 Jun 2007
                                                         EP 1830478 (FR)                                                     18 Jun 2007
                                                         EP 1830478 (GB)                                                     18 Jun 2007
                                                         EP 1912342 (DE)                                                     31 Jan 2008
                                                         EP 1912342 (FR)                                                     31 Jan 2008
                                                         EP 1912342 (GB)                                                     31 Jan 2008
                                                         EP 1921759 (DE)                                                     31 Jan 2008
                                                         EP 1921759 (FR)                                                     31 Jan 2008
                                                         EP 1921759 (GB)                                                     31 Jan 2008
                                                         EP 1921760 (DE)                                                     31 Jan 2008
                                                         EP 1921760 (FR)                                                     31 Jan 2008
                                                         EP 1921760 (GB)                                                     31 Jan 2008
                                                         EP 1921761 (DE)                                                     31 Jan 2008
                                                         EP 1921761 (FR)                                                     31 Jan 2008
                                                         EP 1921761 (GB)                                                     31 Jan 2008
                                                         EP 1921762 (DE)                                                     31 Jan 2008
                                                         EP 1921762 (FR)                                                     31 Jan 2008
                                                         EP 1921762 (GB)                                                     31 Jan 2008
                                                         EP 1921763 (DE)                                                     31 Jan 2008
                                                         EP 1921763 (FR)                                                     31 Jan 2008
                                                         EP 1921763 (GB)                                                     31 Jan 2008
                                                         EP 1921764 (DE)                                                     31 Jan 2008
                                                         EP 1921764 (FR)                                                     31 Jan 2008
                                                         EP 1921764 (GB)                                                     31 Jan 2008
                                                         EP 1921765 (DE)                                                     31 Jan 2008
                                                         EP 1921765 (FR)                                                     31 Jan 2008
                                                         EP 1921765 (GB)                                                     31 Jan 2008
                                                         EP 1921766 (DE)                                                     31 Jan 2008
                                                         EP 1921766 (FR)                                                     31 Jan 2008
                                                         EP 1921766 (GB)                                                     31 Jan 2008
                                                         EP 1921767 (DE)                                                     31 Jan 2008
                                                         EP 1921767 (FR)                                                     31 Jan 2008
                                                         EP 1921767 (GB)                                                     31 Jan 2008
                                                         EP 1921768 (DE)                                                     31 Jan 2008

Page 5 of 28                                                                                                                 Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                     COMPLAINT - EX. 2
                                                                              PAGE 40
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.91 Page 7 of 29



   MEL001          MELCO                                 EP 1921768 (FR)                                                     31 Jan 2008
                                                         EP 1921768 (GB)                                                     31 Jan 2008
                                                         EP 1921769 (DE)                                                     31 Jan 2008
                                                         EP 1921769 (FR)                                                     31 Jan 2008
                                                         EP 1921769 (GB)                                                     31 Jan 2008
                                                         HK 1099970                                                          25 May 2007
                                                         IN 219693                                                           10 Jun 2004
                                                         IN 241555                                                           10 Jun 2004
                                                         JP 3293819                                                          03 Oct 2001
                                                         JP 3320710                                                          03 Oct 2001
                                                         JP 3320711                                                          03 Oct 2001
                                                         JP 3847654                                                          10 Apr 2002
                                                         JP 4266033                                                          09 Nov 2007
                                                         JP 4266034                                                          16 Nov 2007
                                                         JP 4266037                                                          01 Apr 2008
                                                         JP 4266038                                                          01 Apr 2008
                                                         JP 4271714                                                          16 Nov 2007
                                                         JP 4271715                                                          16 Nov 2007
                                                         JP 4271716                                                          16 Nov 2007
                                                         JP 4271717                                                          16 Nov 2007
                                                         JP 4307960                                                          20 Nov 2003
                                                         JP 4331232                                                          07 Nov 2007
                                                         JP 4331246                                                          01 Apr 2008
                                                         JP 4338752                                                          16 Nov 2007
                                                         JP 4338753                                                          16 Nov 2007
                                                         JP 4338754                                                          16 Nov 2007
                                                         JP 4338755                                                          16 Nov 2007
                                                         JP 4437793                                                          24 Feb 2006
                                                         JP 4437813                                                          22 Dec 2006
                                                         JP 4437814                                                          22 Dec 2006
                                                         JP 4437830                                                          16 Nov 2007
                                                         JP 4437831                                                          16 Nov 2007
                                                         KR 10‐0422606                                                       25 Aug 2003
                                                         KR 10‐0429087                                                       25 Aug 2003
                                                         KR 10‐0444643                                                       26 Mar 2004
                                                         KR 10‐0445019                                                       05 Mar 1999
                                                         US 6671267                                                          05 Mar 1999
                                                         US 6680927                                                          21 Dec 2001
                                                         US 6885648                                                          21 Dec 2001
                                                         US 7525945                                                          09 Feb 2007
                                                         US 7756098                                                          09 Feb 2007
                                                         US 7990940                                                          31 Oct 2007
                                                         US 7995550                                                          31 Oct 2007
                                                         US 7995551                                                          31 Oct 2007
                                                         US 8009654                                                          31 Oct 2007
                                                         US 8014375                                                          31 Oct 2007
                                                         US 8160042                                                          05 May 2006




Page 6 of 28                                                                                                                 Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                     COMPLAINT - EX. 2
                                                                              PAGE 41
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.92 Page 8 of 29



   MEL002          MELCO                  EP 0996301                       1, 3   3GPP TS25.133 V6.0.0 (Table 8.7)                                                                  ISLD‐200304‐006   04 Mar 1999
                                                                                  3GPP TS25.201 V3.4.0 (Section 4.1.1)
                                                                                  3GPP TS25.211 V5.4.0 (Sections 5.3.2; Figure 9)
                                                                                  3GPP TS25.212 V5.3.0 (Sections 1, 4.2, 4.2.12.2, 4.2.5.1, 4.2.5.2, 4.4; Figures 2, 11; Table 4)
                                                                                  3GPP TS25.215 V5.6.0 (Sections 6.1.1.1, 6.1.1.2; Figures 1)
                                                                                  3GPP TS45.001 V4.4.0 (Sections 5.1, 5.2; Figure 3)
                                                         CA 2329204                                                                                                                                   04 Mar 1999
                                                         CA 2478976                                                                                                                                   22 Sep 2004
                                                         CN ZL99807861.1                                                                                                                              04 Mar 1999
                                                         EP 0996301 (DE)                                                                                                                              04 Mar 1999
                                                         EP 0996301 (ES)                                                                                                                              04 Mar 1999
                                                         EP 0996301 (FR)                                                                                                                              04 Mar 1999
                                                         EP 0996301 (GB)                                                                                                                              04 Mar 1999
                                                         EP 0996301 (IT)                                                                                                                              04 Mar 1999
                                                         EP 1480484 (DE)                                                                                                                              31 Aug 2004
                                                         EP 1480484 (FR)                                                                                                                              31 Aug 2004
                                                         EP 1480484 (GB)                                                                                                                              31 Aug 2004
                                                         EP 1610578 (DE)                                                                                                                              23 Sep 2005
                                                         EP 1610578 (FR)                                                                                                                              23 Sep 2005
                                                         EP 1610578 (GB)                                                                                                                              23 Sep 2005
                                                         EP 1610579 (DE)                                                                                                                              23 Sep 2005
                                                         EP 1610579 (FR)                                                                                                                              23 Sep 2005
                                                         EP 1610579 (GB)                                                                                                                              23 Sep 2005
                                                         EP 1610580 (DE)                                                                                                                              23 Sep 2005
                                                         EP 1610580 (FR)                                                                                                                              23 Sep 2005
                                                         EP 1610580 (GB)                                                                                                                              23 Sep 2005
                                                         EP 1610581 (DE)                                                                                                                              23 Sep 2005
                                                         EP 1610581 (FR)                                                                                                                              23 Sep 2005
                                                         EP 1610581 (GB)                                                                                                                              23 Sep 2005
                                                         EP 1740009 (DE)                                                                                                                              22 Sep 2006
                                                         EP 1740009 (FR)                                                                                                                              22 Sep 2006
                                                         EP 1740009 (GB)                                                                                                                              22 Sep 2006
                                                         EP 1814338 (DE)                                                                                                                              09 May 2007
                                                         EP 1814338 (FR)                                                                                                                              09 May 2007
                                                         EP 1814338 (GB)                                                                                                                              09 May 2007
                                                         EP 1814339 (DE)                                                                                                                              09 May 2007
                                                         EP 1814339 (FR)                                                                                                                              09 May 2007
                                                         EP 1814339 (GB)                                                                                                                              09 May 2007
                                                         EP 1962523 (DE)                                                                                                                              26 Mar 2008
                                                         EP 1962523 (FR)                                                                                                                              26 Mar 2008
                                                         EP 1962523 (GB)                                                                                                                              26 Mar 2008
                                                         EP 1962524 (DE)                                                                                                                              26 Mar 2008
                                                         EP 1962524 (FR)                                                                                                                              26 Mar 2008
                                                         EP 1962524 (GB)                                                                                                                              26 Mar 2008
                                                         EP 1962529 (DE)                                                                                                                              26 Mar 2008
                                                         EP 1962529 (FR)                                                                                                                              26 Mar 2008
                                                         EP 1962529 (GB)                                                                                                                              26 Mar 2008
                                                         EP 1962530 (DE)                                                                                                                              26 Mar 2008
                                                         EP 1962530 (FR)                                                                                                                              26 Mar 2008
                                                         EP 1962530 (GB)                                                                                                                              26 Mar 2008
                                                         IN 226109                                                                                                                                    04 Mar 1999

Page 7 of 28                                                                                                                                                                                          Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                            COMPLAINT - EX. 2
                                                                                     PAGE 42
                                             Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.93 Page 9 of 29



   MEL002          MELCO                                 IN 228547                                                                                                                       11 Jul 2005
                                                         JP 3490097                                                                                                                      04 Mar 1999
                                                         JP 3828120                                                                                                                      20 Apr 2004
                                                         JP 4236941                                                                                                                      10 Jan 2003
                                                         JP 4249244                                                                                                                      25 Jan 2008
                                                         JP 4287440                                                                                                                      09 Mar 2006
                                                         JP 4287486                                                                                                                      07 Nov 2007
                                                         JP 4290213                                                                                                                      25 Jan 2008
                                                         JP 4290214                                                                                                                      25 Jan 2008
                                                         JP 4290755                                                                                                                      25 Jan 2008
                                                         JP 4290756                                                                                                                      25 Jan 2008
                                                         JP 4294072                                                                                                                      25 Jan 2008
                                                         JP 4294073                                                                                                                      25 Jan 2008
                                                         KR 10‐0362627                                                                                                                   04 Mar 1999
                                                         US 6469995                                                                                                                      04 Mar 1999
                                                         US 6898196                                                                                                                      01 Aug 2002
                                                         US 7206302                                                                                                                      10 Mar 2006
                                                         US 7218646                                                                                                                      03 Feb 2005
                                                         US 7379476                                                                                                                      10 Mar 2006
                                                         US 7593370                                                                                                                      10 Apr 2006
                                                         US 7876730                                                                                                                      31 Oct 2007
                                                         US 7899430                                                                                                                      19 Apr 2007
                                                         US 7912015                                                                                                                      31 Oct 2007
                                                         US 7995541                                                                                                                      31 Oct 2007

   MEL003          MELCO                  EP 1047219                           8   3GPP TS 25.212 V3.11.0 (Sections 4.2, 4.2.7; Figures 1)                             ISLD‐200302‐004   20 Apr 2000
                                                                                   3GPP TS 25.331 V3.21.0 (Sections 8.2.1, 8.2.2; Figures 8.2.2‐3; Tables 10.3.5.11)
                                                         CN ZL00118065.7                                                                                                                 20 Apr 2000
                                                         CN ZL01133943.8                                                                                                                 13 Aug 2001
                                                         CN ZL200410003581.0                                                                                                             30 Jan 2004
                                                         CN ZL200610099716.7                                                                                                             26 Jun 2006
                                                         CN ZL200610099718.6                                                                                                             26 Jun 2006
                                                         EP 1047219 (DE)                                                                                                                 20 Apr 2000
                                                         EP 1047219 (FR)                                                                                                                 20 Apr 2000
                                                         EP 1047219 (GB)                                                                                                                 20 Apr 2000
                                                         EP 1156616 (DE)                                                                                                                 06 Aug 2001
                                                         EP 1156616 (FR)                                                                                                                 06 Aug 2001
                                                         EP 1156616 (GB)                                                                                                                 06 Aug 2001
                                                         EP 1385290 (DE)                                                                                                                 06 Aug 2001
                                                         EP 1385290 (FR)                                                                                                                 17 Jul 2000
                                                         EP 1385290 (GB)                                                                                                                 17 Jul 2000
                                                         EP 1494384 (DE)                                                                                                                 23 Sep 2004
                                                         EP 1494384 (FR)                                                                                                                 23 Sep 2004
                                                         EP 1494384 (GB)                                                                                                                 23 Sep 2004
                                                         EP 1708402 (DE)                                                                                                                 23 Sep 2004
                                                         EP 1708402 (FR)                                                                                                                 24 Jul 2006
                                                         EP 1708402 (GB)                                                                                                                 24 Jul 2006
                                                         EP 1710943 (DE)                                                                                                                 24 Jul 2006
                                                         EP 1710943 (FR)                                                                                                                 24 Jul 2006
                                                         EP 1710943 (GB)                                                                                                                 24 Jul 2006
                                                         EP 1956740 (DE)                                                                                                                 20 May 2008

Page 8 of 28                                                                                                                                                                             Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 43
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.94 Page 10 of 29



   MEL003          MELCO                                 EP 1956740 (FR)                                                                                   20 May 2008
                                                         EP 1956740 (GB)                                                                                   20 May 2008
                                                         EP 2066060 (DB)                                                                                   26 Feb 2009
                                                         EP 2066060 (DE)                                                                                   26 Feb 2009
                                                         EP 2066060 (FR)                                                                                   26 Feb 2009
                                                         EP 2858288 (DE)                                                                                   26 Feb 2009
                                                         EP 2858288 (FR)                                                                                   26 Feb 2009
                                                         EP 2858288 (GB)                                                                                   17 Nov 2014
                                                         HK 1096504                                                                                        02 Apr 2007
                                                         HK 1096509                                                                                        10 Apr 2007
                                                         HK 1103486                                                                                        18 Jul 2007
                                                         HK1103485                                                                                         18 Jul 2007
                                                         JP 3499500                                                                                        21 Apr 2000
                                                         JP 3524087                                                                                        24 Sep 2003
                                                         JP 3617480                                                                                        10 Aug 2001
                                                         JP 3768506                                                                                        19 Jan 2004
                                                         JP 3768522                                                                                        14 Sep 2005
                                                         JP 3774470                                                                                        22 Dec 2005
                                                         JP 3782821                                                                                        22 Dec 2005
                                                         JP 4413177                                                                                        14 Sep 2005
                                                         JP 4592811                                                                                        19 Oct 2009
                                                         JP 5484527                                                                                        30 Jul 2012
                                                         JP 5732151                                                                                        07 Feb 2014
                                                         JP 5841682                                                                                        09 Mar 2015
                                                         US 6501748                                                                                        20 Apr 2000
                                                         US 6545983                                                                                        16 Aug 2001
                                                         US 7027422                                                                                        07 Feb 2003
                                                         US 7133388                                                                                        06 Feb 2004
                                                         US 7995540                                                                                        30 Oct 2007
                                                         US 8094626                                                                                        30 Oct 2007
                                                         US 8787179                                                                                        30 Oct 2007
                                                         US 8787322                                                                                        30 Oct 2007
                                                         US 9401777                                                                                        30 Oct 2007
                                                         US 9584257                                                                                        30 Oct 2007
                                                         EP 3096484 (EP)                                                                                   20 Apr 2000

   MEL004          MELCO                  EP 1471657                           1   3GPP TS25.211 V5.0.0 (Section 5.2.1)                                    16 Jul 2004
                                                                                   3GPP TS25.213 V5.0.0 (Sections 4.1, 4.2.1, 4.4.1, 4.4.2; Figures 1,7)
                                                                                   3GPP TS25.308 V5.2.0 (Sections 3.2, 4, 5.2.3; Figure 5.2.3‐1)
                                                         BR 122016005828‐0                                                                                 17 Mar 2016
                                                         BR PI0208395‐7                                                                                    21 Aug 2002
                                                         CN ZL02816662.0                                                                                   21 Aug 2002
                                                         CN ZL200410097891.3                                                                               06 Dec 2004
                                                         CN ZL200410097893.2                                                                               06 Dec 2004
                                                         CN ZL200410097896.6                                                                               06 Dec 2004
                                                         CN ZL200410097897.0                                                                               06 Dec 2004
                                                         CN ZL200910145984.1                                                                               11 Jun 2009
                                                         CN ZL200910145985.6                                                                               11 Jun 2009
                                                         CN ZL200910145986.0                                                                               11 Jun 2009
                                                         EP 1404031 (DE)                                                                                   24 Nov 2003
                                                         EP 1404031 (FR)                                                                                   24 Nov 2003

Page 9 of 28                                                                                                                                               Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 44
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.95 Page 11 of 29



   MEL004          MELCO                                 EP 1404031 (GB)                                                                                                                     24 Nov 2003
                                                         EP 1471656 (DE)                                                                                                                     16 Jul 2004
                                                         EP 1471656 (FR)                                                                                                                     16 Jul 2004
                                                         EP 1471656 (GB)                                                                                                                     16 Jul 2004
                                                         EP 1471657 (DE)                                                                                                                     16 Jul 2004
                                                         EP 1471657 (FR)                                                                                                                     16 Jul 2004
                                                         EP 1471657 (GB)                                                                                                                     16 Jul 2004
                                                         EP 1471658 (DE)                                                                                                                     16 Jul 2004
                                                         EP 1471658 (FR)                                                                                                                     16 Jul 2004
                                                         EP 1471658 (GB)                                                                                                                     16 Jul 2004
                                                         EP 1471676 (DE)                                                                                                                     21 Aug 2002
                                                         EP 1471676 (FR)                                                                                                                     21 Aug 2002
                                                         EP 1471676 (GB)                                                                                                                     21 Aug 2002
                                                         HK 1070203                                                                                                                          30 Mar 2005
                                                         HK 1075985                                                                                                                          14 Sep 2005
                                                         HK 1076209                                                                                                                          15 Sep 2005
                                                         HK 1076210                                                                                                                          15 Sep 2005
                                                         HK 1076211                                                                                                                          16 Sep 2005
                                                         KR 10‐0561114                                                                                                                       21 Aug 2002
                                                         KR 10‐0561115                                                                                                                       06 Dec 2004
                                                         KR 10‐0561116                                                                                                                       06 Dec 2004
                                                         KR 10‐0803239                                                                                                                       06 Dec 2004
                                                         KR 10‐0803240                                                                                                                       06 Dec 2004
                                                         KR 10‐0850297                                                                                                                       25 Nov 2005
                                                         MX 246511                                                                                                                           21 Aug 2002
                                                         MX 265285                                                                                                                           26 Mar 2007
                                                         MX 278728                                                                                                                           24 Feb 2009
                                                         MX 296792                                                                                                                           02 Sep 2010
                                                         US 7102993                                                                                                                          13 Jan 2005
                                                         US 7145863                                                                                                                          13 Jan 2005
                                                         US 7289423                                                                                                                          21 Aug 2002
                                                         US 7307943                                                                                                                          13 Jan 2005
                                                         US 7953124                                                                                                                          31 Oct 2007
                                                         US 8064326                                                                                                                          31 Oct 2007
                                                         US 8897119                                                                                                                          19 Oct 2011

   MEL005          MELCO                  EP 1684455                       4   3GPP TS25.309 V6.6.0 (Section 9.2.1)                                                                          11 Nov 2003
                                                                               3GPP TS25.321 V6.14.0 (Sections 4.2.4.5, 11.8.2.1.1, 11.8.1.1.2, 11.8.1.3.1, 11.8.1.4)
                                                                               3GPP TS25.309 V6.6.0 (Sections 1, 9.1)
                                                         EP 1684455 (DE)                                                                                                                     11 Nov 2003
                                                         EP 1684455 (FR)                                                                                                                     11 Nov 2003
                                                         EP 1684455 (GB)                                                                                                                     11 Nov 2003
                                                         JP 4275667                                                                                                                          11 Nov 2003
                                                         KR 10‐0905355                                                                                                                       11 May 2006
                                                         US 8233430                                                                                                                          11 Nov 2003

   MEL006          MELCO                  EP 1376539                       1   3GPP TS202 050 V1.1.1 (Sections 4, 5.1.1, 5.1.3, 5.1.4, 5.1.5, 5.1.7, 5.1.9, 5.1.10; Figures 4.1, 5.1, 5.2)
                                                                               3GPP TS26.243 V6.1.0 (Section 2)

                                                         CN ZL01810114.3                                                                                                                     28 Mar 2001
                                                         EP 1376539 (DE)                                                                                                                     28 Mar 2001

Page 10 of 28                                                                                                                                                                                Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                         COMPLAINT - EX. 2
                                                                                  PAGE 45
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.96 Page 12 of 29



   MEL006          MELCO                                 EP 1376539 (FR)                                                                                                 28 Mar 2001
                                                         EP 1376539 (GB)                                                                                                 28 Mar 2001
                                                         JP 3574123                                                                                                      28 Mar 2001
                                                         JP 4098271                                                                                                      02 Apr 2004
                                                         JP 4173525                                                                                                      23 Apr 2007
                                                         US 7349841                                                                                                      28 Mar 2001
                                                         US 7660714                                                                                                      29 Oct 2007
                                                         US 7788093                                                                                                      29 Oct 2007
                                                         US 8412520                                                                                                      29 Oct 2007

   NKO‐02          Sisvel International   US 7599384                           29   3GPP TS 25.331 v 3.5.0 (Sections 4 , 8.2.2.1, 10.2.27)              ISLD201305‐003   26 Oct 2004
                                                                                    3GPP TS 25.301 v.3.5.0 (Sections 8, 8.2.2, 8.2.2.9, 10.2.29)
                                                         CA 2318480                                                                                                      31 Aug 1998
                                                         CN ZL200610005844.0                                                                                             31 Aug 1998
                                                         DE 69838854.2                                                                                                   31 Aug 1998
                                                         EP 1051870 (FR)                                                                                                 31 Aug 1998
                                                         EP 1051870 (GB)                                                                                                 31 Aug 1998
                                                         EP 1051870 (IT)                                                                                                 31 Aug 1998
                                                         EP 1051870 (NL)                                                                                                 31 Aug 1998
                                                         ES 2297893                                                                                                      31 Aug 1998
                                                         FI 106172                                                                                                       29 Jan 1998
                                                         JP 4002731                                                                                                      31 Aug 1998
                                                         US 6826406                                                                                                      31 Aug 1998

   NKO‐03          Sisvel International   EP 0852885                           12   3GPP TS 23.060 v 4.11.0 (Sections 9.1, 9.2.2.1, 13.1, 13.2, 15.2)   ISLD201305‐003   25 Sep 1996
                                                                                    3GPP TS 24.008 v 4.17.0 (Sections 9.5.1, 9.5.2, 10.5.6.5)
                                                         AU 715225                                                                                                       25 Sep 1996
                                                         CA 2232792                                                                                                      25 Sep 1996
                                                         CN ZL96197188.6                                                                                                 25 Sep 1996
                                                         DE 69635453.5                                                                                                   25 Sep 1996
                                                         EP 0852885 (AT)                                                                                                 25 Sep 1996
                                                         EP 0852885 (BE)                                                                                                 25 Sep 1996
                                                         EP 0852885 (FR)                                                                                                 25 Sep 1996
                                                         EP 0852885 (GB)                                                                                                 25 Sep 1996
                                                         EP 0852885 (GR)                                                                                                 25 Sep 1996
                                                         EP 0852885 (IE)                                                                                                 25 Sep 1996
                                                         EP 0852885 (IT)                                                                                                 25 Sep 1996
                                                         EP 0852885 (NL)                                                                                                 25 Sep 1996
                                                         ES 2250997                                                                                                      25 Sep 1996
                                                         FI 101337                                                                                                       25 Sep 1996
                                                         HK 1015598                                                                                                      25 Sep 1996
                                                         NO 325994                                                                                                       25 Sep 1996
                                                         NZ 318789                                                                                                       25 Sep 1996
                                                         US 6646998                                                                                                      25 Sep 1996

   NKO‐04          Sisvel International   US 6137836                           1    3GPP TS 26.140 v.5.2.0 (Section 4.8)                                ISLD201305‐003   28 May 1997
                                                                                    3GPP TS 26.234 v.5.4.0 (Section 7.7)
                                                                                    W3C SVG 1.1 ‐ W3C Mobile SVG Profiles

   NKO‐05          Sisvel International   EP 1119997                           15   3GPP TS 23.236 v 5.4.0 (Sections 4.3, 5.4.1, 5.5.1, 6.1)            ISLD201305‐003   05 Oct 1999
                                                                                    3GPP TS 25.331 v.3.7.0 (Sections 8.1.8, 8.1.8.1, 10.3.1.6)

Page 11 of 28                                                                                                                                                            Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 46
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.97 Page 13 of 29



   NKO‐05          Sisvel International                  CN ZL99811826.5                                                                                                                 05 Oct 1999
                                                         DE 69924130.8                                                                                                                   05 Oct 1999
                                                         EP 1119997 (AT)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (BE)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (FR)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (GB)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (IT)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (NL)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (PT)                                                                                                                 05 Oct 1999
                                                         EP 1119997 (SE)                                                                                                                 05 Oct 1999
                                                         ES 2237154                                                                                                                      05 Oct 1999
                                                         FI 106288                                                                                                                       06 Oct 1998
                                                         JP 4226786                                                                                                                      05 Oct 1999
                                                         US 7957736                                                                                                                      05 Oct 1999

   NKO‐06          Sisvel International   US 6678527                           1    3GPP TS 23.226 v.5.2.0 (Sections 1, 4.1.1, 4.1.2.1, 4.1.2.3, 4.1.2.6, 5.3, 5.3.4)   ISLD201305‐003   08 Feb 1999
                                                                                    3GPP TS 26.226 v.5.0.0 (Sections 8.1, 8.2.7, 9, 9.2)
                                                                                    3GPP TS 24.008 v.5.6.0 (Section 10.5.4.5)
                                                                                    3GPP TS 43.010 v.5.2.0 (Sections 4.2, 6.4.1)

   NKO‐08          Sisvel International   EP 1059822                           1    3GPP TS 22.038 (Sections 9.1, 15.4)                                                 ISLD201305‐003   26 May 2000
                                                         BR PI0002069‐9                                                                                                                  02 May 2000
                                                         CN ZL00118184.X                                                                                                                 07 Jun 2000
                                                         DE 60007485.4                                                                                                                   26 May 2000
                                                         EP 1059822 (BE)                                                                                                                 26 May 2000
                                                         EP 1059822 (CH)                                                                                                                 26 May 2000
                                                         EP 1059822 (FI)                                                                                                                 26 May 2000
                                                         EP 1059822 (FR)                                                                                                                 26 May 2000
                                                         EP 1059822 (GB)                                                                                                                 26 May 2000
                                                         EP 1059822 (IT)                                                                                                                 26 May 2000
                                                         EP 1059822 (NL)                                                                                                                 26 May 2000
                                                         EP 1059822 (SE)                                                                                                                 26 May 2000
                                                         ES 2213543                                                                                                                      26 May 2000
                                                         HK 1033062                                                                                                                      07 Jun 2000
                                                         IN 213919                                                                                                                       09 Mar 2000
                                                         JP 3961742                                                                                                                      05 Jun 2000
                                                         KR 10‐0474566                                                                                                                   22 May 2000
                                                         US 6591116                                                                                                                      07 Jun 1999

   NKO‐09          Sisvel International   EP 1125449                           28   3GPP TS 33.102 (Sections 6.6.4.1, 7.1)                                              ISLD201305‐003   05 Nov 1999
                                                                                    3GPP TS 25.322 (Section 11.4.1)
                                                                                    3GPP TS 25.331 (Sections 8.6.7.7, 8.6.7.9, 10.3.7.3, 10.3.7.6)
                                                                                    3GPP TS 25.215 (Section 5.1.8)
                                                         BR PI9915081‐6                                                                                                                  05 Nov 1999
                                                         CN ZL200510106324.4                                                                                                             05 Nov 1999
                                                         CN ZL99813850.9                                                                                                                 05 Nov 1999
                                                         DE 69929535.1                                                                                                                   05 Nov 1999
                                                         DE 69943947.7                                                                                                                   07 Sep 2005
                                                         EP 1125449 (DE)                                                                                                                 05 Nov 1999
                                                         EP 1125449 (FR)                                                                                                                 05 Nov 1999
                                                         EP 1125449 (GB)                                                                                                                 05 Nov 1999

Page 12 of 28                                                                                                                                                                            Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 47
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.98 Page 14 of 29



   NKO‐09          Sisvel International                  EP 1125449 (IE)                                                                                                                                            05 Nov 1999
                                                         EP 1125449 (LU)                                                                                                                                            05 Nov 1999
                                                         EP 1125449 (MC)                                                                                                                                            05 Nov 1999
                                                         EP 1610474 (CH)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (FR)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (GB)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (IE)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (LI)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (LU)                                                                                                                                            07 Sep 2005
                                                         EP 1610474 (MC)                                                                                                                                            07 Sep 2005
                                                         FI 106494                                                                                                                                                  25 May 1999
                                                         JP 3519688                                                                                                                                                 05 Nov 1999
                                                         US 7085294                                                                                                                                                 05 Nov 1999

   NKO‐10          Sisvel International   EP 1198917                           13   3GPP TS 25.322 v 40.0.0 (Sections 4.2.1.3, 9.2.1.5, 9.2.2.11, 9.2.2.11.6)                                      ISLD201305‐003   03 Jul 2000
                                                         BR PI0012141‐0                                                                                                                                             03 Jul 2000
                                                         CN ZL00809948.0                                                                                                                                            03 Jul 2000
                                                         DE 60002884.4                                                                                                                                              03 Jul 2000
                                                         EP 1198917 (BE)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (CH)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (FR)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (GB)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (IT)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (NL)                                                                                                                                            03 Jul 2000
                                                         EP 1198917 (SE)                                                                                                                                            03 Jul 2000
                                                         ES 2199835                                                                                                                                                 03 Jul 2000
                                                         JP 3533385                                                                                                                                                 03 Jul 2000
                                                         KR 10‐0539720                                                                                                                                              03 Jul 2000
                                                         US 7603606                                                                                                                                                 03 Jul 2000
                                                         US 7849376                                                                                                                                                 29 Sep 2009

   NKO‐12          Sisvel International   EP 1249151                           35   3GPP TS 25.331 v. 3.21.0 (Sections 8.1.3, 8.1.3.1, 8.1.3.2, 8.1.3.4, 8.1.3.9, 10.2.36, 10.3.3.29, 10.3.6.36)   ISLD201305‐003   17 Jan 2001

                                                         AU 766819                                                                                                                                                  17 Jan 2001
                                                         BR PI0107654.0                                                                                                                                             17 Jan 2001
                                                         CA 2395586                                                                                                                                                 17 Jan 2001
                                                         CN ZL01803214.1                                                                                                                                            17 Jan 2001
                                                         CN ZL200510072602.9                                                                                                                                        17 Jan 2001
                                                         DE 60146703.5                                                                                                                                              17 Jan 2001
                                                         DK 1249151                                                                                                                                                 17 Jan 2001
                                                         EP 1249151 (AT)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (BE)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (CH)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (FI)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (FR)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (GB)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (GR)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (IE)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (IT)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (LU)                                                                                                                                            17 Jan 2001
                                                         EP 1249151 (NL)                                                                                                                                            17 Jan 2001

Page 13 of 28                                                                                                                                                                                                       Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 48
                                            Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.99 Page 15 of 29



   NKO‐12          Sisvel International                  EP 1249151 (PT)                                                                                                                  17 Jan 2001
                                                         EP 1249151 (SE)                                                                                                                  17 Jan 2001
                                                         EP 1249151 (TR)                                                                                                                  17 Jan 2001
                                                         ES 2389497                                                                                                                       17 Jan 2001
                                                         FI 109071                                                                                                                        17 Jan 2000
                                                         HK 1087293                                                                                                                       17 Jan 2001
                                                         IN 221857                                                                                                                        17 Jan 2001
                                                         KR 10‐0554710                                                                                                                    17 Jan 2001
                                                         MX 224358                                                                                                                        17 Jan 2001
                                                         RU 2233047                                                                                                                       17 Jan 2001
                                                         US 7433698                                                                                                                       17 Jan 2001
                                                         US 8364196                                                                                                                       19 Aug 2008

   NKO‐13          Sisvel International   EP 1470684                           37   3GPP TS 24.229 v. 5.10.0 (Sections 5.1.1.2, 5.1.1.3, 5.1.1.7)                        ISLD201305‐003   21 Jan 2002
                                                                                    3GPP TS 23.228 v. 5.10.0 (Sections 5.3.2, 5.3.2.2.1, 5.3.3)
                                                                                    3GPP TS 29.228 v. 5.10.0 (Section 6.1.3)
                                                                                    IETF RFC3680
                                                         CN ZL02827384.2                                                                                                                  21 Jan 2002
                                                         CN ZL200910128053.0                                                                                                              21 Jan 2002
                                                         CN ZL201010001407.8                                                                                                              21 Jan 2002
                                                         DE 60223410.7                                                                                                                    21 Jan 2002
                                                         DE 60247337.3                                                                                                                    21 Jan 2002
                                                         EP 1470684 (FR)                                                                                                                  21 Jan 2002
                                                         EP 1470684 (GB)                                                                                                                  21 Jan 2002
                                                         EP 1470684 (IT)                                                                                                                  21 Jan 2002
                                                         EP 1873980 (FR)                                                                                                                  21 Jan 2002
                                                         EP 1873980 (GB)                                                                                                                  21 Jan 2002
                                                         IN 219674                                                                                                                        21 Jan 2002
                                                         JP 4054764                                                                                                                       21 Jan 2002
                                                         JP 4586056                                                                                                                       21 Jan 2002
                                                         KE 543                                                                                                                           21 Jan 2002
                                                         KR 10‐0704036                                                                                                                    21 Jan 2002
                                                         MX 256099                                                                                                                        21 Jan 2002
                                                         RU 2283542                                                                                                                       21 Jan 2002
                                                         US 8571548                                                                                                                       21 Jan 2002
                                                         ZA 2004/5171                                                                                                                     21 Jan 2002

   NKO‐16          Sisvel International   EP 1119948                           11   3GPP TS 25.322 v. 3.18.0 (Sections 4.2.1.2.1, 4.2.1.3.1, 9.2.1.4, 9.2.2.8, 11.2.3)   ISLD201305‐003   05 Oct 1999
                                                         CA 2344594                                                                                                                       05 Oct 1999
                                                         CN ZL99811866.4                                                                                                                  05 Oct 1999
                                                         DE 69916870.8                                                                                                                    05 Oct 1999
                                                         EP 1119948 (BE)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (CH)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (FR)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (GB)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (IT)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (NL)                                                                                                                  05 Oct 1999
                                                         EP 1119948 (SE)                                                                                                                  05 Oct 1999
                                                         ES 2220115                                                                                                                       05 Oct 1999
                                                         FI 106504                                                                                                                        06 Oct 1998
                                                         JP 3445245                                                                                                                       05 Oct 1999

Page 14 of 28                                                                                                                                                                             Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 49
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.100 Page 16 of 29



   NKO‐16          Sisvel International                  US 7359403                                                                                                   05 Oct 1999
                                                         US 7873075                                                                                                   26 Feb 2008

   NKO‐19          Sisvel International   EP 1219045                           8    3GPP TS 25.214 v. 3.12.0 (Sections 7 , 7.1)                      ISLD201305‐003   06 Oct 2000
                                                                                    3GPP TS 25.331 v. 5.13.0 (Sections 8.6.6, 8.6.6.24, 10.3.6.21)
                                                         AU 772736                                                                                                    06 Oct 2000
                                                         BR PI0014097.0                                                                                               06 Oct 2000
                                                         CA 2386818                                                                                                   06 Oct 2000
                                                         CN ZL00813963.6                                                                                              06 Oct 2000
                                                         DE 60039706.8                                                                                                06 Oct 2000
                                                         EP 1219045 (FR)                                                                                              06 Oct 2000
                                                         EP 1219045 (GB)                                                                                              06 Oct 2000
                                                         EP 1219045 (IT)                                                                                              06 Oct 2000
                                                         JP 3411553                                                                                                   04 Oct 2000
                                                         KR 10‐0504026                                                                                                06 Oct 2000
                                                         US RE40825                                                                                                   05 Oct 2000

   NKO‐26          Sisvel International   US RE42692                           28   3GPP TS 25.211 v. 5.8.0 (Section 5.3.3.12)                       ISLD201305‐003   30 May 2002
                                                                                    3GPP TS 25.212 v. 5.8.0 (Section 4.6.2.3)
                                                                                    3GPP TS 25.213 v. 5.8.0 (Section 5.2.1)
                                                         AU 2002301788                                                                                                01 Nov 2002
                                                         BR PI0204648.2                                                                                               13 Nov 2002
                                                         CA 2411841                                                                                                   14 Nov 2002
                                                         CN ZL200710307608.9                                                                                          15 Nov 2002
                                                         CN ZL200910151455.2                                                                                          15 Nov 2002
                                                         HK 1121598                                                                                                   15 Nov 2002
                                                         IN 236839                                                                                                    11 Nov 2002
                                                         JP 3797969                                                                                                   15 Nov 2002
                                                         KR 10‐0511856                                                                                                13 Nov 2002
                                                         MX 242118                                                                                                    08 Nov 2002
                                                         RU 2298876                                                                                                   14 Nov 2002

   NKO‐28          Sisvel International   US 7020108                           16   3GPP TS 25.215 v 3.6.0 (Sections 6.1.1.1, 6.1.1.2)               ISLD201305‐003   10 Jan 2001
                                                                                    3GPP TS 25.212 v 3.6.0 (Sections 4.2, 4.4)
                                                                                    3GPP TS 25.331 v 3.6.0 (Sections 10.3.6.33, 14.2, 14.3)
                                                         BR PI0107398.2                                                                                               09 Jan 2001
                                                         CA 2395756                                                                                                   09 Jan 2001
                                                         CN ZL01803595.7                                                                                              09 Jan 2001
                                                         DE 60131066.7                                                                                                09 Jan 2001
                                                         EP 1247417 (AT)                                                                                              09 Jan 2001
                                                         EP 1247417 (CH)                                                                                              09 Jan 2001
                                                         EP 1247417 (FR)                                                                                              09 Jan 2001
                                                         EP 1247417 (GB)                                                                                              09 Jan 2001
                                                         EP 1247417 (IT)                                                                                              09 Jan 2001
                                                         EP 1247417 (NL)                                                                                              09 Jan 2001
                                                         EP 1247417 (SE)                                                                                              09 Jan 2001
                                                         EP 1247417 (TR)                                                                                              09 Jan 2001
                                                         ES 2295127                                                                                                   09 Jan 2001
                                                         FI 109862                                                                                                    10 Jan 2000
                                                         KR 10‐0661452                                                                                                09 Jan 2001
                                                         SG 89969                                                                                                     09 Jan 2001

Page 15 of 28                                                                                                                                                         Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 50
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.101 Page 17 of 29



   NKO‐28          Sisvel International                  ZA 2002/5455                                                                                                                               09 Jan 2001

   NKO‐30          Sisvel International   EP 1264504                           17   3GPP TS 25.331 v 7.2.0 (Sections 7.1, 8.2.2.1, 8.3.1.2, 8.3.1.13, 8.3.1.14, 10.3.3.43, 13.1)   ISLD201305‐003   23 Feb 2001
                                                         BR PI0108480.1                                                                                                                             23 Feb 2001
                                                         CA 2401037                                                                                                                                 23 Feb 2001
                                                         CN ZL01805488.9                                                                                                                            23 Feb 2001
                                                         DE 60130436.5                                                                                                                              23 Feb 2001
                                                         EP 1264504 (FR)                                                                                                                            23 Feb 2001
                                                         EP 1264504 (GB)                                                                                                                            23 Feb 2001
                                                         EP 1264504 (IT)                                                                                                                            23 Feb 2001
                                                         EP 1264504 (NL)                                                                                                                            23 Feb 2001
                                                         ES 2292570                                                                                                                                 23 Feb 2001
                                                         FI 110352                                                                                                                                  24 Mar 2000
                                                         JP 3961774                                                                                                                                 23 Feb 2001
                                                         KR 10‐0501836                                                                                                                              23 Feb 2001
                                                         SG 89929                                                                                                                                   23 Feb 2001
                                                         US 7751803                                                                                                                                 22 Feb 2001
                                                         ZA 2002/5088                                                                                                                               23 Feb 2001

   NKO‐34          Sisvel International   US 7116651                           27   3GPP TS 25.214 v. 6.4.0 (Sections 4.7.1, 6A .1, 6A .1.1)                                       ISLD201305‐003   19 Sep 2003
                                                         DE 60322235.8                                                                                                                              19 Sep 2003
                                                         EP 1540864 (FR)                                                                                                                            19 Sep 2003
                                                         EP 1540864 (GB)                                                                                                                            19 Sep 2003

   NKO‐36          Sisvel International   EP 1794950                           11   3GPP TS 25.211 V6.6.0 (Sections 5.2.1, 11.8.1.3, 11.8.1.3.1)                                   ISLD201305‐003   12 Sep 2005
                                                                                    3GPP TS 25.321 V6.7.0 (Sections 9.2.5.3, 9.2.5.3.1, 11.8.1.5)
                                                         AU 2005283836                                                                                                                              12 Sep 2005
                                                         DE 602005014122.7                                                                                                                          12 Sep 2005
                                                         EP 1794950 (GB)                                                                                                                            12 Sep 2005
                                                         EP 1794950 (IT)                                                                                                                            12 Sep 2005
                                                         EP 1794950 (RO)                                                                                                                            12 Sep 2005
                                                         EP 1794950 (FR)                                                                                                                            12 Sep 2005
                                                         IN 264926                                                                                                                                  12 Sep 2005
                                                         JP 4514795                                                                                                                                 12 Sep 2005
                                                         KR 10‐0915853                                                                                                                              12 Sep 2005
                                                         US 8787158                                                                                                                                 16 Sep 2005
                                                         US 9019829                                                                                                                                 16 Sep 2005

   NKO‐39          Sisvel International   US 7133690                           16   3GPP TS 25.321 v. 6.15.0 (Sections 3.1.2, 9.2.5.2.1, 11.8.1.3)                                 ISLD201305‐003   23 Jan 2004
                                                                                    3GPP TS 25.211 v. 6.5.0 (Section 5.3.2.4)
                                                                                    3GPP TS 25.214 v. 6.11.0 (Section 6B.2)
                                                         AU 2004315850                                                                                                                              17 Dec 2004
                                                         BR PI0418494.7                                                                                                                             17 Dec 2004
                                                         CA 2554079                                                                                                                                 17 Dec 2004
                                                         CN ZL200480040893.7                                                                                                                        17 Dec 2004
                                                         IN 263794                                                                                                                                  17 Dec 2004
                                                         JP 4468960                                                                                                                                 17 Dec 2004
                                                         KR 10‐0787532                                                                                                                              17 Dec 2004
                                                         MX 263306                                                                                                                                  17 Dec 2004
                                                         RU 2337490                                                                                                                                 17 Dec 2004
                                                         RU 2407238                                                                                                                                 17 Dec 2004

Page 16 of 28                                                                                                                                                                                       Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 51
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.102 Page 18 of 29



   NKO‐39          Sisvel International                  SG 124030                                                                                            17 Dec 2004
                                                         ZA 2006/6042                                                                                         17 Dec 2004

   NKO‐41          Sisvel International   US 8155060                           1   3GPP TS 25.214 v. 6.5.0 (Section 4.3.1.2)                 ISLD201305‐003   20 Jun 2005
                                                                                   3GPP TS 25.331 v. 6.6.0 (Section 8.3.1.2, 8.5.6)
                                                         BR PI0512333.0                                                                                       20 Jun 2005
                                                         CA 2571423                                                                                           20 Jun 2005
                                                         CN ZL200580026115.7                                                                                  20 Jun 2005
                                                         DE 602005052009.0                                                                                    20 Jun 2005
                                                         EP 1759555 (BE)                                                                                      20 Jun 2005
                                                         EP 1759555 (CY)                                                                                      20 Jun 2005
                                                         EP 1759555 (DE)                                                                                      20 Jun 2005
                                                         EP 1759555 (ES)                                                                                      20 Jun 2005
                                                         EP 1759555 (GB)                                                                                      20 Jun 2005
                                                         EP 1759555 (HU)                                                                                      20 Jun 2005
                                                         EP 1759555 (IT)                                                                                      20 Jun 2005
                                                         EP 1759555 (MC)                                                                                      20 Jun 2005
                                                         EP 1759555 (NL)                                                                                      20 Jun 2005
                                                         EP 1759555 (TR)                                                                                      20 Jun 2005
                                                         ES 5755179                                                                                           20 Jun 2005
                                                         JP 4827839                                                                                           20 Jun 2005
                                                         KR 10‐1013227                                                                                        20 Jun 2005
                                                         KR 10‐1077598                                                                                        20 Jun 2005
                                                         MX 265415                                                                                            20 Jun 2005
                                                         RU 2408170                                                                                           20 Jun 2005
                                                         SG 153841                                                                                            20 Jun 2005
                                                         TH 0501002851                                                                                        21 Jun 2005
                                                         TW I352551                                                                                           21 Jun 2005
                                                         US 8249012                                                                                           20 Jun 2005
                                                         ZA 2007/0472                                                                                         20 Jun 2005

   NKO‐43          Sisvel International   US 9118476                           3   3GPP TS 25.309 v.6.3.0 (Section 9.2.1)                    ISLD201305‐003   09 Sep 2005
                                                                                   3GPP TS 25.321 v.6.5.0 (Sections 9.2.5.2.2, 11.8.1.3.2)
                                                         AU 2006226075                                                                                        20 Mar 2006
                                                         BR PI0608485.0                                                                                       20 Mar 2006
                                                         CA 2599194                                                                                           20 Mar 2006
                                                         CN ZL200680007903.6                                                                                  20 Mar 2006
                                                         EP 1872541 (BE)                                                                                      20 Mar 2006
                                                         EP 1872541 (CH)                                                                                      20 Mar 2006
                                                         EP 1872541 (CY)                                                                                      20 Mar 2006
                                                         EP 1872541 (DE)                                                                                      20 Mar 2006
                                                         EP 1872541 (ES)                                                                                      20 Mar 2006
                                                         EP 1872541 (FR)                                                                                      20 Mar 2006
                                                         EP 1872541 (GB)                                                                                      20 Mar 2006
                                                         EP 1872541 (HU)                                                                                      20 Mar 2006
                                                         EP 1872541 (IE)                                                                                      20 Mar 2006
                                                         EP 1872541 (IT)                                                                                      20 Mar 2006
                                                         EP 1872541 (LI)                                                                                      20 Mar 2006
                                                         EP 1872541 (LU)                                                                                      20 Mar 2006
                                                         EP 1872541 (MC)                                                                                      20 Mar 2006
                                                         EP 1872541 (NL)                                                                                      20 Mar 2006

Page 17 of 28                                                                                                                                                 Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 52
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.103 Page 19 of 29



   NKO‐43          Sisvel International                  EP 1872541 (PL)                                                                                                                                   20 Mar 2006
                                                         EP 1872541 (PT)                                                                                                                                   20 Mar 2006
                                                         EP 1872541 (SI)                                                                                                                                   20 Mar 2006
                                                         EP 1872541 (TR)                                                                                                                                   20 Mar 2006
                                                         JP 4594421                                                                                                                                        20 Mar 2006
                                                         KR 10‐0929314                                                                                                                                     20 Mar 2006
                                                         MX 276728                                                                                                                                         20 Mar 2006
                                                         RU 2396719                                                                                                                                        20 Mar 2006
                                                         SG 135524                                                                                                                                         20 Mar 2006
                                                         TW I301381                                                                                                                                        29 Jul 2005
                                                         ZA 2007/9066                                                                                                                                      20 Mar 2006

   NKO‐44          Sisvel International   US 7894443                           16   3GPP TS 25.322 v. 6.6.0 (Section 9.2.2.80                                                             ISLD201305‐003   23 Aug 2006
                                                         CN ZL200680038765.8                                                                                                                               22 Aug 2006
                                                         DE 602006047103.3                                                                                                                                 22 Aug 2006
                                                         EP 1925142 (AT)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (BE)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (CH)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (CZ)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (FR)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (GB)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (IE)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (IT)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (LU)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (NL)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (PL)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (PT)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (RO)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (SE)                                                                                                                                   22 Aug 2006
                                                         EP 1925142 (TR)                                                                                                                                   22 Aug 2006
                                                         ES 2560088                                                                                                                                        22 Aug 2006
                                                         JP 4875084                                                                                                                                        22 Aug 2006
                                                         KR 10‐0950843                                                                                                                                     22 Aug 2006
                                                         PK 140975                                                                                                                                         23 Aug 2006
                                                         PK 140978                                                                                                                                         23 Aug 2006

   NKO‐45          Sisvel International   US 9813531                           1    3GPP TS 26.142 (Section 6.1.3)                                                                        ISLD201305‐003   22 Jan 2008
                                                                                    OMA RME v. 1.0 (Sections 4 , 5.4.2.8, 9.2.1)

   NKO‐50          3G Licensing           US 8472955                           1    3GPP TS 22.011 V7.9.0 (2008‐04)3GPP TS 23.003 V7.9.0 (2009‐04)3GPP TS 25.304 V7.8.0 (2009‐09)3GPP T                    03 Jul 2012
                                                         CA 2680720                                                                                                                                        10 Sep 2009
                                                         CA 2478008                                                                                                                                        20 Aug 2004
                                                         DE 60312326.0                                                                                                                                     03 Sep 2003
                                                         EP 1513358 (FR)                                                                                                                                   03 Sep 2003
                                                         EP 1513358 (GB)                                                                                                                                   03 Sep 2003
                                                         HK 1075996                                                                                                                                        23 Aug 2005
                                                         US 7460868                                                                                                                                        03 Aug 2007
                                                         US 7596375                                                                                                                                        22 Sep 2008
                                                         US 8275374                                                                                                                                        26 Aug 2009
                                                         US 8948756                                                                                                                                        13 Jun 2013
                                                         US 7274933                                                                                                                                        02 Sep 2004

Page 18 of 28                                                                                                                                                                                              Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 53
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.104 Page 20 of 29




   ORA001          3G Licensing           EP 0782128                           1    3GPP TS 26.190 (Sections 4.3, 4.4, 5.1, 6, 6.1, 6.2)                                                          ISLD‐201607‐002   15 Dec 1995
                                                         EP 0782128 (DE)                                                                                                                                            15 Dec 1995
                                                         EP 0782128 (GB)                                                                                                                                            12 Dec 1996
                                                         EP 0782128 (IT)                                                                                                                                            12 Dec 1996
                                                         FR 2742568                                                                                                                                                 15 Dec 1995
                                                         JP 3678519                                                                                                                                                 16 Dec 1996
                                                         KR 10‐0421226                                                                                                                                              14 Dec 1996
                                                         US 5787390                                                                                                                                                 11 Dec 1996

   ORA002          3G Licensing           US 7313518                           10   3GPP TS 22.243 V8.0.0 (Sections 1, 3.1, 4, 5, 7; Figures 1)                                                   ISLD‐201409‐019   19 Nov 2001
                                                         BR PI0116844‐4                                                                                                                                             19 Nov 2001
                                                         CA 2436318                                                                                                                                                 19 Nov 2001
                                                         CN ZL01822358.3                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (DE)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (ES)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (FR)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (GB)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (IT)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (NL)                                                                                                                                            19 Nov 2001
                                                         EP 1356461 (TR)                                                                                                                                            19 Nov 2001
                                                         HK 1057639                                                                                                                                                 19 Nov 2001
                                                         JP 4210521                                                                                                                                                 19 Nov 2001
                                                         KR 10‐0549133                                                                                                                                              19 Nov 2001
                                                         MX 243041                                                                                                                                                  19 Nov 2001

   ORA003          3G Licensing           US 7171215                           1    3GPP TS 25.133 V3.22.0 (Sections 8.1.2.1, 8.1.2.2, 8.1.2.2.1, 8.1.2.2.5, 8.1.2.3.2, 8.1.2.3.4)                ISLD‐201607‐002   25 Nov 2002
                                                                                    3GPP TS 23.060 V3.17.0 (Sections 5.1, 5.3.1.3)
                                                         CN ZL02823438.3                                                                                                                                            25 Nov 2002
                                                         FR 2832895                                                                                                                                                 26 Nov 2001
                                                         JP 4032428                                                                                                                                                 25 Nov 2002

   ORA008          3G Licensing           US 7860069                           14   3GPP TS 23 401 V8.15.0 (Sections 1, 4.2.1, 4.7.1, 5.1.2.1; Figures 5.1.2.1‐1, 5.3.1.1 , 5.3.2.1, 5.3.2.1‐1)   ISLD‐201409‐002   28 Mar 2005
                                                                                    3GPP TS 23 228 V8.12.0 (Section 4.3.1)
                                                                                    3GPP TS 23.221 V8.9.0 (Section 5.6)

                                                         CN ZL200510062618.1                                                                                                                                        01 Apr 2005
                                                         EP 1583311 (BE)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (CH)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (CY)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (DE)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (ES)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (FR)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (GB)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (HU)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (IE)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (IT)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (LI)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (LU)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (MC)                                                                                                                                            02 Apr 2004
                                                         EP 1583311 (NL)                                                                                                                                            02 Apr 2004

Page 19 of 28                                                                                                                                                                                                       Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 54
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.105 Page 21 of 29



   ORA008          3G Licensing                          EP 1583311 (PL)                                                                                                                                               02 Apr 2004
                                                         EP 1583311 (PT)                                                                                                                                               02 Apr 2004
                                                         EP 1583311 (RO)                                                                                                                                               02 Apr 2004
                                                         EP 1583311 (SI)                                                                                                                                               02 Apr 2004
                                                         EP 1583311 (TR)                                                                                                                                               02 Apr 2004
                                                         JP 4824334                                                                                                                                                    01 Apr 2005
                                                         JP 5318911                                                                                                                                                    01 Apr 2005

   ORA016          3G Licensing           US 8837306                           6    3GPP TS 25.331 V8.25.0 (Sections 8.5.14, 8.5.24, 8.5.2)                                                       ISLD‐201607‐002      24 Jul 2007
                                                                                    3GPP TS 23.122 V8.11.0 (Sections 4.3.1, 4.4, 4.4.3, 4.4.3.1.1, 4.4.3.2.1)
                                                         CN ZL201310467762.8                                                                                                                                           24 Jul 2007
                                                         JP 5501762                                                                                                                                                    24 Jul 2007

   ORA019          3G Licensing           EP 2080345                           7    ETSI TS 182 025 V3.3.1 (sections 1,4, 4.1, 4.2, 6, 6.1, 6.1.2 , 6.1.3,6.1.5, 6.1.5.1)                            ISLD‐201607‐002   06 Jul 2007
                                                                                    3GPP TS 23.228 V9.4.0 (sections 4, 4.3, 4.3.3, 4.3.3.2, 4.3.3.2b, 4.3.3.3, 4.3.3.4, 4.3.5.2, 4.6, 4.6.3, 5, 5.2,
                                                                                    5.2.1, 5.2.1a, 5.2.1a.0.)
                                                         CN ZL200780039593.0                                                                                                                                           06 Jul 2007
                                                         EP 2080345 (BE)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (DE)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (ES)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (FR)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (GB)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (IT)                                                                                                                                               06 Jul 2007
                                                         EP 2080345 (PL)                                                                                                                                               06 Jul 2007
                                                         JP 5079800                                                                                                                                                    06 Jul 2007
                                                         US 8493967                                                                                                                                                    06 Jul 2007

   ORA027          3G Licensing           JP 5319670                           1    3GPP TS 23.402 V8.8.0 (sections 1, 4, 4.1, 4.1.0, 4.2, 4.2.3, 6, 6.1, 6.2, 6.3, 7, 7.1,7.1.2,7.3, 8.4.2)      ISLD‐201607‐002      26 Jun 2008
                                                                                    3GPP TS 23.401 V8.9.0 (sections 1, 4, 4.3, 4.3.1, 4.3.1.2, 4.4, 4.4.3.3, 4.4.3.2, 4.4.3.1, 4.4.3)
                                                                                    IETF RFC 5555 (sections 2.5, 3.1, 3.1.1, 4.5)
                                                         CN ZL200880022199.0                                                                                                                                           26 Jun 2008
                                                         CN ZL201410211097.0                                                                                                                                           26 Jun 2008
                                                         IN 296284                                                                                                                                                     26 Jun 2008
                                                         US 9615345                                                                                                                                                    26 Jun 2008
                                                         EP 2171981 (EP)                                                                                                                                               26 Jun 2008
                                                         EP 2519065 (EP)                                                                                                                                               26 Jun 2008

   ORA030          3G Licensing           US 8781469                           23   3GPP TS 23.401 V8.15.0 (Sections 4.3.2.2, 4.7.5, 5.3.2.1; Figure 5.3.2.1‐1, 5.4.1, 5.4.1‐1)                   ISLD‐201607‐002      09 Oct 2008
                                                                                    3GPP TS 23.203 V8.14.0 (Sections 3.1, 4.1, 5.2.2)
                                                                                    3GPP TS 29.212 V8.15.0 (Section 4.5.1)
                                                         EP 2597926 (AT)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (BE)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (CH)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (DE)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (ES)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (FR)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (GB)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (IE)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (IT)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (NL)                                                                                                                                               09 Oct 2008
                                                         EP 2597926 (PL)                                                                                                                                               09 Oct 2008

Page 20 of 28                                                                                                                                                                                                          Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 55
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.106 Page 22 of 29



   ORA030          3G Licensing                          EP 2597926 (PT)                                                                                                                                                09 Oct 2008
                                                         EP 2597926 (RO)                                                                                                                                                09 Oct 2008
                                                         EP 2597926 (SE)                                                                                                                                                09 Oct 2008
                                                         EP 2597926 (TR)                                                                                                                                                09 Oct 2008
                                                         US 9319976                                                                                                                                                     09 Oct 2008

   ORA032          3G Licensing           US 8532076                           1   3GPP TS 23.327 V8.4.0 (Sections 1, 2, 3.2, 4.1, 5.2, 5.2.2, 5.3.3, 5.4, 6.1, 6.3.2.1; Figures 5.2.2‐1, 6.1,        ISLD‐201408‐002   17 Mar 2009
                                                                                   6.3.2.1‐1)                                                                                                         ISLD‐201408‐003
                                                                                   3GPP TS 23.060 V8.15.0 (Sections 5.4.1.1, 5.4.1.2, 9.2.1)                                                          ISLD‐201408‐004
                                                                                   3GPP TS 23.234 V8.0.0 (Sections 5.10.1)
                                                                                   IETF RFC 3775 (Sections 10.3.2)
                                                                                   IETF RFC 5555 (Sections 4.4.2.1)
                                                         EP 2266351 (DE)                                                                                                                                                17 Mar 2009
                                                         EP 2266351 (ES)                                                                                                                                                17 Mar 2009
                                                         EP 2266351 (FR)                                                                                                                                                17 Mar 2009
                                                         EP 2266351 (GB)                                                                                                                                                17 Mar 2009
                                                         EP 2266351 (IT)                                                                                                                                                17 Mar 2009
                                                         US 8964714                                                                                                                                                     17 Mar 2009

   ORA039          3G Licensing           US 8570936                           1   3GPP TS 23.060 V8.9.0 (Sections 1, 3.1, 4, 5.1, 5.2.1, 5.3.2, 5.3.2.1, 5.3.2.2, 5.4.1.1, 5.4.1.2, 9.2.1A, 9.6;     ISLD‐201211‐004   22 Mar 2006
                                                                                   Figure 1)                                                                                                          ISLD‐201211‐006
                                                                                   3GPP TS 23.401 V8.10.0 (Sections 3.2, 4.2.1, 4.2.2, 4.3.2.1, 4.3.2.2, 4.4.3.1, 4.4.3.2, 4.4.7.1, 4.4.7.2,          ISLD‐201211‐007
                                                                                   4.4.7.3, 4.7.1, 4.7.2.1, 4.7.2.2; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.7.2.2‐1)                                    ISLD‐201211‐008
                                                                                   3GPP TS 23.402 V8.6.0 (Sections 1, 4.2.1, 4.2.2, 4.2.3, 4.3.1.1, 4.3.1.2, 4.3.3.1, 4.3.3.2, 4.3.3.3, 4.3.5,
                                                                                   4.3.5.1, 4.3.5.2, 4.8.1, 4.8.2.1, 4.10.3, 8.5.1; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.3‐1, 4.2.3‐2,
                                                                                   4.10.3‐1, 4.8.1.1‐1, 8.5.1‐1)
                                                                                   3GPP TS 23.203 V8.11.0 (Sections 1, 3.1, 6.1.0, 6.1.1.1, 6.1.1.2, 6.1.1.3, 6.1.1.4, 6.2.1.0, A.1.0, A.1.1.2,
                                                                                   A.1.1.3, A.4.0, A.4.1.1, A.4.1.2, A.5.0, A.5.1.0, A.5.1.1, D.1.1, D.2, H.1, H.2; Figures A.1, A.4, D.1.1, D.2.1)

                                                         CN ZL200680017858.2                                                                                                                                            22 Mar 2006
                                                         CN ZL201210078576.0                                                                                                                                            22 Mar 2006
                                                         EP 1869840 (DE)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (ES)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (FR)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (GB)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (IT)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (NL)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (PL)                                                                                                                                                22 Mar 2006
                                                         EP 1869840 (TR)                                                                                                                                                22 Mar 2006
                                                         JP 4933528                                                                                                                                                     22 Mar 2006
                                                         US 9813940                                                                                                                                                     22 Mar 2006

   ORA040          3G Licensing           US 8565159                           2   3GPP TS 23.060 V8.15.0 (Sections 1, 4)                                                                             ISLD‐201211‐009   15 Jan 2007
                                                                                   3GPP TS 23.327 V8.4.0 (Sections 1, 4, 4.1, 5.2.1; Figures 5.2..1‐1, 5.3.1, 5.3.2, 6.1, 6.3.1, 6.3.1‐1, 6.3.2.2,    ISLD‐201211‐010
                                                                                   6.3.2.2‐1)                                                                                                         ISLD‐201211‐011
                                                                                   3GPP TS 23.234 V8.0.0 (Sections 1, 4, 5.7.1, 6.1.2; Figures 6.2a, 6.2.6)
                                                         CN ZL200780009678.4                                                                                                                                            15 Jan 2007
                                                         CN ZL201210256418.X                                                                                                                                            15 Jan 2007
                                                         EP 1974576 (DE)                                                                                                                                                15 Jan 2007
                                                         EP 1974576 (ES)                                                                                                                                                15 Jan 2007
                                                         EP 1974576 (FR)                                                                                                                                                15 Jan 2007

Page 21 of 28                                                                                                                                                                                                           Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 56
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.107 Page 23 of 29



   ORA040          3G Licensing                          EP 1974576 (GB)                                                                                                                                               15 Jan 2007
                                                         EP 1974576 (IT)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (BE)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (CH)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (CY)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (DE)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (ES)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (FR)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (GB)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (HU)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (IE)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (LI)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (LT)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (LU)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (MC)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (NL)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (PT)                                                                                                                                               15 Jan 2007
                                                         EP 2958292 (TR)                                                                                                                                               15 Jan 2007
                                                         HK 1219367                                                                                                                                                    15 Jan 2007
                                                         US 8194608                                                                                                                                                    15 Jan 2007

   ORA041          3G Licensing           US 8072923                           1    3GPP TS 23.401 V8.15.0 (Sections 1, 3.1, 4.1, 4.2.1; Figures 4.2.1‐2, 4.2.3, 4.4.3.1, 4.4.3.2, 4.4.3.3, 4.7.1,   ISLD‐201211‐012   23 Mar 2006
                                                                                    4.7.2.1, 4.7.2.2, 4.7.2.2‐1, 5.3.1.1, 5.3.2.1)
                                                         CN ZL200680016492.7                                                                                                                                           23 Mar 2006
                                                         CN ZL201110148681.2                                                                                                                                           23 Mar 2006
                                                         JP 5384934                                                                                                                                                    23 Mar 2006
                                                         JP 5491650                                                                                                                                                    23 Mar 2006
                                                         US 8971246                                                                                                                                                    23 Mar 2006
                                                         EP 1861981 (EP)                                                                                                                                               23 Mar 2006

   ORA042          3G Licensing           EP 1861982                           17   3GPP TS 23.060 V8.9.0 (Sections 1, 4, 5.2.1, 5.4.1.3, 9.2.1, 9.2.2.1; Figures 64)                                ISLD‐201211‐013   23 Mar 2006
                                                                                    3GPP TS 24.008 V8.10.0 (Sections 6.1.3.1, 6.1.3.1.59.5.1, 10.5.6.4; Figures 10.5.137)                            ISLD‐201211‐014
                                                                                    3GPP TS 34.123‐1 V10.0.0 (Sections 11.1.1.1.2, 11.1.3.2, 11.1.3.2.3, 11.1.3.2.4)                                 ISLD‐201211‐015
                                                         CN ZL200680017166.8                                                                                                                                           23 Mar 2006
                                                         EP 1861982 (BE)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (CH)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (DE)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (ES)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (FR)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (GB)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (IT)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (NL)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (PL)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (SE)                                                                                                                                               23 Mar 2006
                                                         EP 1861982 (TR)                                                                                                                                               23 Mar 2006
                                                         JP 4970422                                                                                                                                                    23 Mar 2006
                                                         US 8064384                                                                                                                                                    23 Mar 2006
                                                         US 9001732                                                                                                                                                    23 Mar 2006




Page 22 of 28                                                                                                                                                                                                          Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 57
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.108 Page 24 of 29



   ORA043          3G Licensing           EP 1869841                           1   3GPP TS 23.060 V8.7.0 (Sections 9.2.1A, 9.2.1.1, 9.2.2.1, 9.2.2.1.1, 15.3.0, 15.3.1; Figures 63, 64)              ISLD‐201011‐005   22 Mar 2006
                                                                                   3GPP TS 23.207 V8.0.0 (Sections 4.2, 4.7, 5.1, 5.2, 5.2.1, 5.2.2, 6.1, 6.1.1, 6.1.2, 6.4; Figures A.7; Annex A,   ISLD‐201011‐006
                                                                                   A.2, A.2.5, Annex C; Figure A.7)                                                                                  ISLD‐201011‐007
                                                                                   3GPP TS 23.228 V8.12.0 (Sections 4.0, 4.2.4, 4.2.4a, 4.6.0, 4.6.1, 4.6.3, 5.4.0, 5.4.2a; Figures 4.0, 5.5b;       ISLD‐201011‐008
                                                                                   Annex E, E.0, E.5)                                                                                                ISLD‐201011‐009
                                                                                   3GPP TS 23.401 V8.8.0 (Sections 1, 4.2.1, 4.2.2, 4.4.4; Figures 4.2.1‐1, 4.2.1‐2, 4.2.2‐1, 4.2.2‐2, 4.2.2‐3)      ISLD‐201011‐010
                                                                                   3GPP TS 24.008 V9.3.0 (Sections 9.5.4, 9.5.4.1, 10.5.6.12; Tables 9.5.4, 10.5.162)                                ISLD‐201308‐017
                                                                                   3GPP TS 24.229 V8.11.0 (Annex B, B.1, B.2.1, B.2.2.1, B.2.2.5.1, B.2.2.5.1A, B.2.2.5.1B)                          ISLD‐201308‐018
                                                                                   3GPP TS 29.060 V9.3.0 (Section 7.7.36 )                                                                           ISLD‐201308‐019
                                                                                                                                                                                                     ISLD‐201308‐020
                                                                                                                                                                                                     ISLD‐201308‐021
                                                         EP 1869841 (DE)                                                                                                                                               22 Mar 2006
                                                         EP 1869841 (FR)                                                                                                                                               22 Mar 2006
                                                         EP 1869841 (GB)                                                                                                                                               22 Mar 2006

   ORA046          3G Licensing           EP 1772030                           1   3GPP TS 23.060 v8.17.0 (Sections 5.6.2.2, 9.2.1, 9.2.2.1, 9.3; Figures 6a, 63)                                    ISLD‐201308‐022   11 Jul 2005
                                                                                   3GPP TS 24.008 v8.19.0 (Sections 9.5.1, 10.5.6.4,)                                                                ISLD‐201308‐023
                                                                                   3GPP TS 29.061 v8.12.0 (Sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4)                                                  ISLD‐201308‐024
                                                         CN ZL200580025881.1                                                                                                                                           11 Jul 2005
                                                         EP 1772030 (DE)                                                                                                                                               11 Jul 2005
                                                         EP 1772030 (ES)                                                                                                                                               11 Jul 2005
                                                         EP 1772030 (FR)                                                                                                                                               11 Jul 2005
                                                         EP 1772030 (GB)                                                                                                                                               11 Jul 2005
                                                         EP 1772030 (IT)                                                                                                                                               11 Jul 2005
                                                         IN 271359                                                                                                                                                     11 Jul 2005
                                                         US 8179888                                                                                                                                                    11 Jul 2005
                                                         US 9237058                                                                                                                                                    11 Jul 2005
                                                         US 10200511                                                                                                                                                   11 Jul 2005

   ORA047          3G Licensing           US 7860073                           1   3GPP TS 23.060 v8.17.0 (Sections 5.6.2.2, 9.2.1, 9.2.1.1, 9.2.2.1, 9.3; Figures 6a, 63)                           ISLD‐201308‐025   10 Jun 2005
                                                                                   3GPP TS 24.008 v8.19.0 (Sections 9.5.1, 10.5.6.4)                                                                 ISLD‐201308‐026
                                                                                   3GPP TS 29.061 v8.12.0 (Sections 11.2.1.3, 11.2.1.3.2, 11.2.1.4; Figures 11bb)                                    ISLD‐201308‐027
                                                                                   IETF RFC 4291 (Section 2.5.1)                                                                                     ISLD‐201308‐028
                                                         CN ZL200580024907.0                                                                                                                                           10 Jun 2005
                                                         EP 1771978 (DE)                                                                                                                                               10 Jun 2005
                                                         EP 1771978 (ES)                                                                                                                                               10 Jun 2005
                                                         EP 1771978 (FR)                                                                                                                                               10 Jun 2005
                                                         EP 1771978 (GB)                                                                                                                                               10 Jun 2005
                                                         EP 1771978 (IT)                                                                                                                                               10 Jun 2005
                                                         IN 272738                                                                                                                                                     10 Jun 2005

   ORA048          3G Licensing           EP 1741264                           1   3GPP TS 29.060 V8.11.0 (Sections 3.1, 4.1; Figure 1)                                                              ISLD‐201308‐012   19 Apr 2005
                                                                                   3GPP TS 23.401 V8.8.0 (Sections 5.1, 5.1.1.1, 5.1.1.4; Figures 5.1.1.4‐1, 5.1.1.5, 5.1.1.5‐1, 5.1.1.6, 5.1.1.6‐   ISLD‐201308‐013
                                                                                   1, 5.1.1.7, 5.1.1.7‐1, 5.1.1.8, 5.1.1.8‐1, 5.1.2.1, 5.1.2.1‐1, 5.1.2.2, 5.1.2.2‐1, 5.1.2.3, 5.1.2.3‐1, 5.1.2.4,   ISLD‐201308‐014
                                                                                   5.1.2.4‐1, 5.1.2.5, 5.1.2.5‐1)                                                                                    ISLD‐201308‐015
                                                                                   3GPP TS 23.402 V8.8.0 (Sections 1, 4.2.2; Figures 4.2.2‐2, 4.3.3.2, 4.3.3.3, 4.3.4, 5.1.2, 5.1.4.1, 5.1.4‐1,      ISLD‐201308‐016
                                                                                   5.1.4.2, 5.1.4.2‐1, 5.1.4.3, 5.1.4.3‐1, 5.1.4.4, 5.1.4.4‐1, 5.1.3.1, 5.1.3.1‐1, 6.1.2, 6.1.2‐1; Annex A, A.1;     ISLD‐201010‐005
                                                                                   Figures A.1‐1, A.1‐2, A.1‐3, A2, A.2‐1)                                                                           ISLD‐201010‐006
                                                                                   3GPP TS 23.228 V8.9.0 (Sections 4.6.0, 4.6.1, 5.4.2a; Figure 5.5b, E0, E5)                                        ISLD‐201010‐007
                                                                                   3GPP TS 23.060 V8.7.0 (Sections 4, 5.3.2.4, 5.3.2.5, 5.5; Table 1, 5.6.2.1, 5.6.2.2; Figures 6a, 6b, 6c, 6d,      ISLD‐201010‐008
                                                                                   5.6.3, 5.6.3.1, 5.6.3.2, 7, 8, 9.2.1, 9.2.2.1, 63, 64)                                                            ISLD‐201010‐009

Page 23 of 28                                                                                                                                                                                                          Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 58
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.109 Page 25 of 29



   ORA048          3G Licensing                          CN ZL200580020466.7                                                                                                                          19 Apr 2005
                                                         EP 1741264 (DE)                                                                                                                              19 Apr 2005
                                                         EP 1741264 (ES)                                                                                                                              19 Apr 2005
                                                         EP 1741264 (FR)                                                                                                                              19 Apr 2005
                                                         EP 1741264 (GB)                                                                                                                              19 Apr 2005
                                                         EP 1741264 (IT)                                                                                                                              19 Apr 2005
                                                         IN 255363                                                                                                                                    19 Apr 2005
                                                         JP 4660539                                                                                                                                   19 Apr 2005
                                                         US 7907618                                                                                                                                   19 Apr 2005

   ORA051          3G Licensing           EP 1614270                           1   3GPP 23.401 V8.10.0 (Sections 1, 4.2.2, 4.3.8.2, 5.3.1.1, 5.3.2.1; Figures 4.2.2‐1, 5.3.2.1‐1)   ISLD‐201308‐011   16 Apr 2004
                                                         CN ZL200480010345.X                                                                                                                          16 Apr 2004
                                                         CN ZL201210055880.3                                                                                                                          16 Apr 2004
                                                         EP 1614270 (DE)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (ES)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (FR)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (GB)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (IT)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (NL)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (PL)                                                                                                                              16 Apr 2004
                                                         EP 1614270 (TR)                                                                                                                              16 Apr 2004
                                                         JP 4579905                                                                                                                                   16 Apr 2004
                                                         US 7839825                                                                                                                                   16 Apr 2004
                                                         US 8130725                                                                                                                                   16 Apr 2004
                                                         US 8406198                                                                                                                                   16 Apr 2004

   ORA052          3G Licensing           EP 1602215                           1   3GPP TS 23.401 V8.10.0 (Section 4.2.2; Figure 4.2.2‐3)                                           ISLD‐201109‐013   10 Mar 2004
                                                                                   3GPP TS 23.060 V8.9.0 (Sections 9.2.2, 9.2.2.1, 9.2.3.2; Figures 63, 64, 71a, 71b)               ISLD‐201109‐014
                                                                                   3GPP TS 24.008 V8.10.0 (Section 10.5.6.4; Figure 10.5.137; Table 10.5.155)                       ISLD‐201109‐015
                                                                                   3GPP TS 29.061 V8.7.0 (Sections 11.2.1.4; Figures 11, 11c, 11d)                                  ISLD‐201109‐016
                                                                                   3GPP TS 23.228 V8.12.0 (Sections 3.1, I.1, I.2, I.3, I.3.1, I.3.1.2; Figures I.1, I.3)           ISLD‐201109‐017
                                                                                   IETF RFC 3344 (Sections 1.5, 1.7 and 3)                                                          ISLD‐201308‐007
                                                                                                                                                                                    ISLD‐201308‐008
                                                                                                                                                                                    ISLD‐201308‐009
                                                                                                                                                                                    ISLD‐201308‐010
                                                         CN ZL200480006637.6                                                                                                                          10 Mar 2004
                                                         EP 1602215 (DE)                                                                                                                              10 Mar 2004
                                                         EP 1602215 (FR)                                                                                                                              10 Mar 2004
                                                         EP 1602215 (GB)                                                                                                                              10 Mar 2004
                                                         IN 227148                                                                                                                                    10 Mar 2004
                                                         JP 5248586                                                                                                                                   10 Mar 2004
                                                         KR 10‐1007005                                                                                                                                10 Mar 2004
                                                         US 7640017                                                                                                                                   10 Mar 2004
                                                         US 8023946                                                                                                                                   10 Mar 2004




Page 24 of 28                                                                                                                                                                                         Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 59
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.110 Page 26 of 29



   ORA056          3G Licensing           EP 1636961                           1    3GPP TS 23.060 V8.13.0 (Sections 1, 3.1, 4, 5.4.0, 5.4.1.5, 9.2.1A, 9.2.3.0, 9.2.3.2A, 9.2.3.2, 15.3.0, 15.3.1; ISLD‐201308‐029   17 May 2004
                                                                                    Figures 2a, 71c, 71a, 71b)                                                                                      ISLD‐201308‐030
                                                                                    3GPP TS 23.401 V8.14.0 (Sections 1, 3.1, 4.1, 4.2.1, 4.3.1, 4.3.2.1, 4.3.3.1, 4.3.2.2, 4.4.3.1, 4.4.3.3, 4.7.1, ISLD‐201308‐031
                                                                                    4.7.2.1, 4.7.2.2, 5.4.3; Figures 4.2.1‐1, 4.2.1‐2, 4.7.2.2‐1, 5.4.3‐1)
                                                                                    3GPP TS 23.402 V8.9.0 (Section 4.3.3.3)
                                                                                    IETF RFC 5213 (Sections 2.2, 3, 5.3.1, 6.10.5, 8.1)
                                                                                    IETF RFC 3775 (Abstract; Section 11.7.2)
                                                         BR PI0411577‐5                                                                                                                                               17 May 2004
                                                         CN ZL200480016891.4                                                                                                                                          17 May 2004
                                                         EP 1636961 (CH)                                                                                                                                              17 May 2004
                                                         EP 1636961 (DE)                                                                                                                                              17 May 2004
                                                         EP 1636961 (ES)                                                                                                                                              17 May 2004
                                                         EP 1636961 (FR)                                                                                                                                              17 May 2004
                                                         EP 1636961 (GB)                                                                                                                                              17 May 2004
                                                         EP 1636961 (IT)                                                                                                                                              17 May 2004
                                                         EP 1636961 (SE)                                                                                                                                              17 May 2004
                                                         IN 228935                                                                                                                                                    17 May 2004
                                                         JP 4511529                                                                                                                                                   17 May 2004
                                                         US 7860037                                                                                                                                                   17 May 2004

   ORA057          3G Licensing           EP 1561316                           1    3GPP TS 23.207 V6.6.0 (Sections 5.1.2, 5.1.2.1, 5.2, 5.2.1)                                                  ISLD‐201607‐002      07 Nov 2003
                                                                                    3GPP TS 23.228 V6.16.0 (Sections 4, 4.0, 5.4.7, 5.4.7.0, 5.4.7.1, 5.4.7.6; Annex E, E.0, E.1, E.1, E.1.0,
                                                                                    E.1.1.1, E.2.3, E.2.3.0)
                                                                                    IETF RFC 3775 (Abstract, 2, 3.2, 4, 4.1, 6, 6.1, 6.3, 6.4, 8, 8.2, 9.3.2)
                                                                                    IETF RFC 6275 (Abstract, 2, 3.2, 4, 4.1, 6, 6.1, 6.3, 6.4, 8, 8.2, 9.3.2)
                                                         CN ZL200380103043.2                                                                                                                                          07 Nov 2003
                                                         EP 1561316 (DE)                                                                                                                                              07 Nov 2003
                                                         EP 1561316 (ES)                                                                                                                                              07 Nov 2003
                                                         EP 1561316 (FR)                                                                                                                                              07 Nov 2003
                                                         EP 1561316 (GB)                                                                                                                                              07 Nov 2003
                                                         EP 1561316 (IT)                                                                                                                                              07 Nov 2003
                                                         JP 4690045                                                                                                                                                   07 Nov 2003
                                                         US 7554949                                                                                                                                                   07 Nov 2003

   ORA058          3G Licensing           EP 1838044                           20   3GPP TS 23.234 V8.0.0 (Sections 1, 5.13.3, )                                                                 ISLD‐201308‐032      24 Mar 2006
                                                                                    3GPP TS 23.327 V8.4.0 (Sections 5.3.1, 6.3.1; Figures 6.3.1‐1)                                               ISLD‐201308‐033
                                                                                    IETF RFC 2474 (Section 3)                                                                                    ISLD‐201308‐034
                                                         CN ZL200780010663.X                                                                                                                                          16 Feb 2007
                                                         EP 1838044 (DE)                                                                                                                                              24 Mar 2006
                                                         EP 1838044 (ES)                                                                                                                                              24 Mar 2006
                                                         EP 1838044 (FR)                                                                                                                                              24 Mar 2006
                                                         EP 1838044 (GB)                                                                                                                                              24 Mar 2006
                                                         EP 1838044 (IT)                                                                                                                                              24 Mar 2006
                                                         JP 5809648                                                                                                                                                   16 Feb 2007
                                                         JP 6063998                                                                                                                                                   16 Feb 2007
                                                         US 9413681                                                                                                                                                   16 Feb 2007
                                                         IN 2008CN05149                                                                                                                                               26 Sep 2008




Page 25 of 28                                                                                                                                                                                                         Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                              COMPLAINT - EX. 2
                                                                                       PAGE 60
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.111 Page 27 of 29



   ORA059          3G Licensing           US 8184646                           18     3GPP TS 23.060 V8.15.0 (Sections 4, 5.1, 5.2, 5.2.1, 5.3.0, 5.3.1, 5.3.1.1, 5.3.2, 5.3.3.1, 5.6.2.2; Figure 6a, ISLD‐201211‐019   19 Mar 2007
                                                                                      9.2.2.1, 63, 64)                                                                                                ISLD‐201211‐020
                                                                                      3GPP TS 23.107 V8.2.0 (Sections 6.4.3.1, 6.4.3.2)                                                               ISLD‐201211‐021
                                                                                      3GPP TS 24.008 V8.16.0 (Section 9.5.1; Tables 9.5.1, 10.5.6.5 10.5.156; Figure 10.5.138)
                                                         EP 1999907 (DE)                                                                                                                                                19 Mar 2007
                                                         EP 1999907 (ES)                                                                                                                                                19 Mar 2007
                                                         EP 1999907 (FR)                                                                                                                                                19 Mar 2007
                                                         EP 1999907 (GB)                                                                                                                                                19 Mar 2007
                                                         EP 1999907 (IT)                                                                                                                                                19 Mar 2007
                                                         EP 1999907 (NL)                                                                                                                                                19 Mar 2007
                                                         IN 282457                                                                                                                                                      19 Mar 2007
                                                         JP 5740672                                                                                                                                                     19 Mar 2007
                                                         US 9166824                                                                                                                                                     19 Mar 2007

   ORA060          3G Licensing           EP 1671501                           1      3GPP TS 23.204 version 8.5.0 (Sections 5.1, 5.2.2, 5.2.3, 5.2.4, 5.2.5, 5.3.1.1, 5.3.2, 6.1, 6.4)              ISLD‐201109‐011    07 Oct 2004
                                                                                                                                                                                                     ISLD‐201109‐012
                                                                                                                                                                                                     ISLD‐201308‐035
                                                                                                                                                                                                     ISLD‐201308‐036
                                                         CN ZL200480029734.7                                                                                                                                            07 Oct 2004
                                                         EP 1671501 (DE)                                                                                                                                                07 Oct 2004
                                                         EP 1671501 (ES)                                                                                                                                                07 Oct 2004
                                                         EP 1671501 (FR)                                                                                                                                                07 Oct 2004
                                                         EP 1671501 (GB)                                                                                                                                                07 Oct 2004
                                                         EP 1671501 (IT)                                                                                                                                                07 Oct 2004
                                                         IN 250080                                                                                                                                                      07 Oct 2004
                                                         JP 4702853                                                                                                                                                     07 Oct 2004
                                                         US 8364180                                                                                                                                                     07 Oct 2004
                                                         US 8526983                                                                                                                                                     07 Oct 2004

   ORA063          3G Licensing           EP 0562890                           1, 5   3GPP TS 100 922 V8.0.0 (Sections 1, 6.2)                                                                       ISLD‐200402‐003    29 Mar 1993
                                                                                      3GPP TS 101 622 V6.0.1 (Sections 4.3, 5, 5.2)
                                                                                      3GPP TS 122 038 V3.4.0 (Sections 9.1)
                                                                                      3GPP TS 100 977 V8.13.0 (Annex E, Annex I)
                                                                                      3GPP TS 101 267 V8.17.0 (Sections 3.2, 7, 7.1, 7.1.1, 7.1.2)
                                                                                      3GPP TS 122.003 V6.0.0 (Annex A.1.3.4, A.1.3.4.2)
                                                                                      3GPP TS 123.040 V3.9.0 (Sections 3.1, 3.2.3, 9.2.3, 9.2.3.9, 9.2.3.22, 9.2.3.24, 9.2.3.24.10, 9.2.3.24.10.1,
                                                                                      9.2.3.24.10.1.1; Figure 1)
                                                         EP 0562890 (AT)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (BE)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (ES)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (GB)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (IE)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (IT)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (LU)                                                                                                                                                29 Mar 1993
                                                         EP 0562890 (NL)                                                                                                                                                29 Mar 1993
                                                         HK 1005009                                                                                                                                                     29 Mar 1993




Page 26 of 28                                                                                                                                                                                                           Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                                COMPLAINT - EX. 2
                                                                                         PAGE 61
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.112 Page 28 of 29



   ORA064          3G Licensing           EP 0960542                           1   3GPP TS 131 101 V7.0.1 (Sections 1)                                                                              ISLD‐201011‐001   19 Jan 1998
                                                                                   3GPP TS 131 102 V7.13.0 (Sections 1, 5.1.1.1)                                                                    ISLD‐201011‐002
                                                                                   3GPP TS 121 111 V7.1.0 (Sections 6.1)                                                                            ISLD‐201011‐003
                                                                                   3GPP TS 102 221 V7.4.0 (Sections 4.2, 8.1, 8.2.2, 8.4.1, 8.4.3, 11.1.3.1, 11.1.3.2, 11.1.5.1 11.1.5.2; Figures   ISLD‐201011‐004
                                                                                   8.1, 8.2)
                                                         AU 729163                                                                                                                                                    19 Jan 1998
                                                         CA 2280150                                                                                                                                                   19 Jan 1998
                                                         CN ZL98802464.0                                                                                                                                              19 Jan 1998
                                                         EP 0960542 (DE)                                                                                                                                              19 Jan 1998
                                                         EP 0960542 (ES)                                                                                                                                              19 Jan 1998
                                                         EP 0960542 (FR)                                                                                                                                              19 Jan 1998
                                                         EP 0960542 (GB)                                                                                                                                              19 Jan 1998
                                                         EP 0960542 (IT)                                                                                                                                              19 Jan 1998
                                                         GB 2322045                                                                                                                                                   11 Feb 1997
                                                         JP 4357596                                                                                                                                                   19 Jan 1998
                                                         US 6856818                                                                                                                                                   19 Jan 1998

   ORA065          3G Licensing           EP 1921855                           1   3GPP TS 23.228 V8.12.0 (Sections 4.0, 4.16.1, 4.16.2, 5.4.4, 5.10.3, 5.10.3.0; Figure E.2; Annex E, E.2.1a,      ISLD‐201308‐029   16 Oct 2001
                                                                                   E.2.1a.1, E.2.1a.2, E.2.4, E.2.4.0, E.2.4.1, )                                                                   ISLD‐201308‐030
                                                                                   3GPP TS 23.060 V8.9.0 (Sections 5.1, 5.4.6, 5.3.8, 9.2.3.3; Figure 1, 72b)                                       ISLD‐201308‐031
                                                                                   3GPP TS 23.401 V 8.17.0 (Section 4.7, 4.7.1, 4.7.2.2, Figure 4.7.2.2‐1)                                          ISLD‐201607‐002
                                                         CN ZL01818343.3                                                                                                                                              16 Oct 2001
                                                         CN ZL200510097414.1                                                                                                                                          16 Oct 2001
                                                         EP 1921855 (CH)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (DE)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (ES)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (FR)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (GB)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (IE)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (IT)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (LI)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (LU)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (NL)                                                                                                                                              16 Oct 2001
                                                         EP 1921855 (TR)                                                                                                                                              16 Oct 2001
                                                         US 7102663                                                                                                                                                   16 Oct 2001
                                                         US 7995091                                                                                                                                                   16 Oct 2001

   SIS001          Sisvel SPA             EP 2073588                           1   3GPP TS 25.323 V8.5.0 (Section 4.2; Figure 1)                                                                    ISLD‐201407‐015   17 Mar 2009
                                                                                   3GPP TS 25.322 V8.9.0 (Sections 4.2.1, 4.2.1.3.1, 6, 9.7.2; Figure 4.1)                                          ISLD‐201608‐013
                                                                                                                                                                                                    ISLD‐201412‐003
                                                         AU 2003225363                                                                                                                                                07 Apr 2003
                                                         CN ZL200910133022.4                                                                                                                                          07 Apr 2003
                                                         CN ZL200910133016.9                                                                                                                                          07 Apr 2003
                                                         CN ZL03807846.5                                                                                                                                              07 Apr 2003
                                                         DE 60328642.9                                                                                                                                                07 Apr 2003
                                                         DE 60344633.7                                                                                                                                                17 Mar 2009
                                                         EP 1353481 (ES)                                                                                                                                              07 Apr 2003
                                                         EP 1353481 (FI)                                                                                                                                              07 Apr 2003
                                                         EP 1353481 (FR)                                                                                                                                              07 Apr 2003
                                                         EP 1353481 (GB)                                                                                                                                              07 Apr 2003
                                                         EP 2073588 (GB)                                                                                                                                              17 Mar 2009

Page 27 of 28                                                                                                                                                                                                         Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                             COMPLAINT - EX. 2
                                                                                      PAGE 62
                                           Case 3:20-cv-00494-JLS-NLS Document 1-3 Filed 03/16/20 PageID.113 Page 29 of 29



   SIS001          Sisvel SPA                            HK 1061487                                                                                                                                          15 Apr 2004
                                                         ID P0024174                                                                                                                                         07 Apr 2003
                                                         IN 236170                                                                                                                                           07 Apr 2003
                                                         EP 1353481 (IT)                                                                                                                                     07 Apr 2003
                                                         EP 2073588 (IT)                                                                                                                                     17 Mar 2009
                                                         JP 4077412                                                                                                                                          07 Apr 2003
                                                         KR 10‐0896484                                                                                                                                       08 Apr 2002
                                                         KZ 18879                                                                                                                                            07 Apr 2003
                                                         MX 259119                                                                                                                                           07 Apr 2003
                                                         EP 1353481 (NL)                                                                                                                                     07 Apr 2003
                                                         RU 2289204                                                                                                                                          07 Apr 2003
                                                         EP 1353481 (SE)                                                                                                                                     07 Apr 2003
                                                         UA 77270                                                                                                                                            07 Apr 2003
                                                         US 9072006                                                                                                                                          15 May 2008
                                                         US 8744433                                                                                                                                          20 Nov 2008
                                                         US 8260287                                                                                                                                          20 Nov 2008
                                                         US 7400893                                                                                                                                          07 Apr 2003
                                                         ZA 2004/07340                                                                                                                                       07 Apr 2003

   TNO001          TNO                    EP 2073551                         1   3GPP TS 26.247 V11.1.0 (Sections 2, 5.1, 5.3, 7.1, 7.2, 8.1, 8.4.1 and 8.4.4.1; Figures 3, 7‐1 and 7‐2)   ISLD‐201304‐016   20 Dec 2007
                                                                                                                                                                                           ISLD‐201304‐020
                                                         DE 602007012916.8                                                                                                                                   20 Dec 2007
                                                         EP 2073551 (FI)                                                                                                                                     20 Dec 2007
                                                         EP 2073551 (FR)                                                                                                                                     20 Dec 2007
                                                         EP 2073551 (GB)                                                                                                                                     20 Dec 2007
                                                         EP 2073551 (IT)                                                                                                                                     20 Dec 2007
                                                         EP 2073551 (NL)                                                                                                                                     20 Dec 2007
                                                         EP 2073551 (SE)                                                                                                                                     20 Dec 2007
                                                         ES 2363119                                                                                                                                          20 Dec 2007




Page 28 of 28                                                                                                                                                                                                Version: FKFH82JD
Subject to US FRE 408 (or equivalent local regulation)                           COMPLAINT - EX. 2
                                                                                    PAGE 63
